 UNITED MERCHANTS135Conway Mill, a Division of United Merchants &Manufacturers, Inc. and Amalgamated Clothingand Textile Workers Union, AFL-CIO, CLC.Case 11-CA-111538 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 4 April 1985 Administrative Law JudgeRobert A. Gritta issued the attached decision. TheRespondent filed exceptions and a supporting brief,to which the Charging Party filed an answeringbrief. The Charging Party also filed exceptions, asupporting brief, and a motion to strike the Re-spondent's exceptions.1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions as modified and to adopt the recom-mended Order as modified and set forth in fullbelow.The judge found and we agree that the Respond-ent violated Section 8(a)(1) of the Act by solicitingemployees to report on the union activity amongfellow employees and to recall their signed authori-zation cards, and by restricting the movement ofemployees because of their union activities. Wealso agree with the judge that the Respondent,through Personnel Director Tom Gilbert, AssistantPlant Manager Ted Hagwood, Department Manag-er Timmy Mishoe, and Supervisor Myers Floyd,unlawfully interrogated employees about theirunion activities and sympathies.3 In concludingThe Charging Party moves to stnke the Respondent's exceptions onthe ground that they do not satisfy the requirements contained in Sec102.46(b) and (c) of the Board's Rules and Regulations Specifically, theCharging Party argues that the Respondent's exceptions "do not set forththe questions of procedure, fact, law, or policy to which objection wasmade, nor identify by precise citation those portions of the record reliedupon" Although the Respondent's exceptions do not fully comply withSec. 102.46(b) and (c), we accept them.. The Respondent's bnef sufficient-ly designates the portions of the record relied on and the grounds for theexceptions. See, e.g., Fiber Industries, 267 NLRB 840 fn. 2 (1984), Gid-dings & Lewis. Inc , 240 NLRB 441 fn. 2 (1979) Accordingly, we denythe Charging Party's motion to strike.2 The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings3 In agreeing with the judge that the Respondent violated Sec. 8(a)(1)by interrogating its employees about their union activities and sympa-thies, we note that although several employees were part of an informalemployee committee there was no evidence that the employees involvedmade themselves known to the Respondent as open and active union sup-that the Respondent unlawfully interrogated sever-al employees, the judge found that Floyd askedemployee John D. Blanton if representatives of theUnion had visited his house. Blanton credibly testi-fied that Floyd questioned him after Blanton hadtold a coworker that some people from the Unionhad been out to see him. Floyd then said to Blan-ton: "Why didn't you tell me that? There is a manthat has been to see you. Has the man been to seeyou?" It is clear from the circumstances surround-ing this conversation that when Floyd asked about"the man" he was referring to the union organiz-ers. Blanton further testified a that short time laterCarding Department Manager Pat Carroll askedhim if "the man" had been to see him. Althoughthe judge discussed the incident, he made no spe-cific finding that Carroll's interrogation was unlaw-ful. We fmd that, as was the case with the conver-sation between Floyd and Blanton, Carroll unlaw-fully interrogated Blanton about his union activity.We agree with the judge that the Respondentunlawfully created the impression of surveillancewhen Supervisor Mishoe told employee SusanSarvis that he had heard that she had a union meet-ing at her house.4 We further find that the Re-spondent violated Section 8(a)(1) when on 1 July19835 Floyd asked John D. Blanton why he hadnot told Floyd that representatives of the Unionhad been to see Blanton and when Gilbert told em-ployee Edna Blanton also on 1 July that he under-stood that the union people had been out to see theBlantons. The judge dismissed these allegations,stating only that he found no substantial evidencein the record to support them.6 However, thejudge credited the testimony of John D. Blantonand Edna Blanton that the above incidents oc-curred. It is clear from the conversations betweenMishoe and Sarvis, Floyd and John D. Blanton,and Gilbert and Edna Blanton that the Respondentimplied that it had received outside information onporters within the meaning of Rassmore House, 269 NLRB 1176 (1984).We further note that under all the circumstances, the Respondent's inter-rogation tended to restrain, coerce, and interfere with rights guaranteedby the Act. See Blue Flash Express, 109 NLRB 591 (1954). The Respond-ent's questioning of employees took place against a background of numer-ous 8(a)(1) and (3) violations The nature of the questions were specificand in several cases connected with threats of or actual reprisals. In addi-tion, employees were questioned by individuals with considerable author-ity and responsibility. the Respondent's personnel manager, plant superin-tendent, department manager, and supervisors See generally SunnyvaleMedical Clinic, 277 NLRB 1217 (1985).4 In agreeing with the judge that the Respondent gave the impressionthat employees' outside union activity was under surveillance, we do notrely on his discussion of the small plant doctrine.5 Unless specified otherwise, all dates are in 1983.6 The judge dismissed the allegation referring to an incident involvingGilbert on 30 June. As no allegation in the complaint includes a 30 Juneincident, we conclude that the judge was referring to the allegation relat-ing to Gilbert's conversation with Edna Blanton on 1 July.284 NLRB No. 18 136DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe union activities of these three employees andthereby gave the impression of surveillance.The judge found and we agree that the Respond-ent unlawfully threatened employees because theyengaged in union activity. Specifically, the judgefound that on 1 October Johnny Ray Blanton (J.R. Blanton) was approached by Gilbert. J. R. Blan-ton credibly testified that Gilbert asked him howthings were going, referring specifically to Gil-bert's earlier request for information about theUnion.7 When J. R. Blanton answered that he didnot know anything, Gilbert told him that becausethe Respondent had rehired him8 J. R. Blantonowed the Company a lot. Gilbert then told J. R.Blanton that the Respondent could phase out hisfather's job and had done a favor by hiring hisbrother.° The judge credited J. R. Blanton's testi-mony that Gilbert told him that he knew that J. R.Blanton had wanted to be a supervisor at one timeand by signing a union card had not shown a lot ofdevotion to the Company. In concluding that theRespondent threatened J. R. Blanton with a loss ofpromotion, the judge found that Gilbert's messageto J. R. Blanton was clear: "foresake the union ac-tivity or bear the consequences of such disloyal-ty."1° The judge also found that the Respondentthrough Gilbert threatened employees by equatingtheir union adherence with disloyalty. Insofar asthis finding refers to the threat to J. R. Blantonthat he would not be considered for a promotion,we find that these two allegations arose out of thesame incident and therefore constitute a single vio-lation. However, we do find that by remindingJohn D. Blanton in early July that the Respondenthad been good to Blanton by employing membersof his family and by indicating to J. R. Blanton on1 October that the Respondent could phase outJohn D. Blanton's job and had done a favor byhiring Ronnie Blanton, Gilbert threatened the Blan-tons for their union adherence."7 The judge found that this earlier request for information, occurringin June or July, constituted unlawful interrogation in violation of Sec.8(a)(I)8 After he quit his employment with the Respondent in 1976, J RBlanton was rehired in 1979.9 John D Blanton, mentioned above, is J. R Blanton's father J. RBlanton testified that his brother Ronnie also worked for the Respondent10 In reaching this conclusion, the judge indicated that Gilbert's com-ments were unlawful "Din spite of the fact that Gilbert may have toldJohnny Ray Blanton that any consideration as a supervisor m the futurewould not be hindered by his present pro-union sympathy."" We note that in the section entitled "Additional Conclusions ofLaw" the judge found that both Gilbert and Plant Superintendent Hag-wood threatened employees However, in the body of his decision, thejudge dismissed the allegation in the complaint that the Respondent,through Hagwood, had threatened employees by equating union adher-ence with disloyalty. The judge also dismissed the allegation that the Re-spondent, again through Hagwood, had threatened employees that theircontinued activities on behalf of the Union would result in repnsals. Inlight of our findings that the Respondent violated Sec. 8(a)(1) by threat-ening employees, we need not resolve the ambiguity created by theThe judge found that the Respondent violatedSection 8(a)(1) by threatening its employees that ifthey selected the Union as their collective-bargain-ing representatives they would no longer havedirect access to management. We disagree. In find-ing a violation, the judge credited Edna Blanton'stestimony. She testified that in mid-September Gil-bert called her into his office and told her that ifthe Union came in the employees would no longerbe able to talk to management about resolvingproblems because they would have to go to theunion stewards instead. Unlike the judge, we donot find that this statement violates Section 8(a)(1)of the Act. The Respondent, through Gilbert, wasmerely explaining in layman's terms that when astatutory representative is selected, the relationshipthat existed between the employees and the em-ployer will not remain the same. There is no threat,either explicit or implicit, in this statement. As theBoard recently observed in Tr-Cast, Inc.:"Section 9(a) thus contemplates a change in themanner in which employer and employee dealwith each other. For an employer to tell itsemployees about this change during the courseof an election campaign cannot be character-ized as an objectionable retaliatory threat todeprive employees of their rights, but rather isnothing more or less than permissible cam-paign conduct."The judge found that the Respondent violatedSection 8(a)(3) of the Act by issuing written repri-mands14 to employee Susan Sarvis for staying offthe job too long and to employee Thurman Whitefor poor job performance and by discharging em-ployee Diane Dunlap. In finding these violations,the judge concluded that the General Counsel hadsustained his burden under Wright Line,15 and thatjudge Any additional findings of unlawful threats by Hagwood wouldmerely be cumulative and therefore would not affect our remedy Ac-cordingly, we adopt the judge's dismissal of the allegations pertaining toHagwood's conduct.12 274 NLRB 377 (1985) Although Tr-Cast involved objections to anelection, later cases have held that similar statements are not violative ofSec 8(a)(1). United Artists Theatre, 277 NLRB 115 (1985), Michael's Mar-kets, 274 NLRB 826 (1985)Ibid.14 The Respondent has a progressive disciplinary system, After averbal warning, the employee may be given a talk sheet for infractions inone of three areas: attendance, job performance, and conduct After an-other infraction in the same area, the employee is given a written repri-mand. Talk sheets are not cumulative, but written reprimands are Ac-cording to Gilbert, receipt of three wntten reprimands in any of the areasin a 12-month period automatically leads to termination All talk sheetsand written reprnnands are expunged from the employee's files after 12months18 251 NLRB 1083 (1980), enfd 662 Fld 899 (1st Cu.' 1981), cartdented 455 U 5 989 (1982), approved in NLRB v. Transportation Manage-ment Corp, 462 U S 393 (1983) UNITED MERCHANTS137the Respondent failed to rebut the General Coun-sel's prima facie case." Although we agree withthe judge that the Respondent unlawfully issuedwritten reprimands to Sarvis and White, we do notagree that Dunlap's discharge violated Section8(a)(3).Dunlap was discharged after she received herthird written reprimand in 12 months. As the judgefound, within the relevant 12-month period,Dunlap had been given a written reprimand on 1August for unexcused absence, a talk sheet on 8September for stacking work," a second writtenreprimand on 3 October for tardiness, and a thirdwritten reprimand on 12 October again for stackingwork. As more fully set out in his decision, thejudge found that the General Counsel made aprima facie showing that Dunlap's protected activi-ty was a factor in the Respondent's decision toissue her a third reprimand, which led to her subse-quent discharge. The judge also found that the Re-spondent did not demonstrate that its conductwould have taken place even in the absence ofDunlap's protected activity. For the following rea-sons, we find that the Respondent rebutted theGeneral Counsel's case.The Respondent presented evidence that its ruleagainst early creeling or stacking work was basedon sound business practices and to avoid produc-tion problems and waste. The Respondent main-tained that it routinely enforced this work rule, asevidenced by the issuance of several talk sheets forthis infraction. The Respondent pointed in particu-lar to the talk sheets issued to Dunlap and employ-ee Rosie Lewis on 8 September. According to theRespondent, in view of its clear policy againstearly creeling and automatic progressive discipli-nary procedure, it would have issued Dunlap athird reprimand and discharged her, even in the ab-sence of her protected activity. The judge rejectedthe Respondent's contention and found that not allemployees are disciplined in writing each time thework is stacked and that more experienced opera-tors, such as Dunlap, are given leeway in creelingearly. The judge found that although the Respond-18 In discussing the test under Wright Line, supra, the judge correctlystated that the General Counsel must first establish a prima facie case thatprotected activities played a role in the employer's decision. We note,however, that once the General Counsel has established a pnma faciecase, the burden shifts to the employer to demonstrate that the sameaction would have taken place even in the absence of the protected con-duct. Id at 1089.57 According to the Respondent, the open-end spinning departmentutilizes a standard creeling procedure whereby an operator must com-pletely creel (take off) 50 cans of sliver on one side of the spinning frameat the point when 5 cans of sliver out of the 50 can section next to theframe run completely out of stock When an operator creels early orbefore five cans have run out, he or she must place an emptying can ontop of a full can and tie the ends together so the machine can continuerunning slivers from the two cans, hence the term "stacking work."ent admitted that stacking work had always been aproblem it had not always been unacceptable pro-cedure. The judge further found that the Respond-ent's disciplinary procedure did not require thatDunlap be given a third reprimand. According tothe judge, if it had not been for Dunlap's protectedactivity the Respondent would have only given hera verbal warning as it had done with other employ-ees for the same or similar infractions. We disagree.There is no dispute that at the time the Respond-ent issued Dunlap the 12 October reprimand forstacking work she had been creeling early. Nor isthere any dispute that all employees who receivethree written reprimands in a 12-month period areautomatically discharged. The issue that must beconsidered in evaluating the Respondent's conten-tion that it would have discharged Dunlap even inthe absence of her protected activity is whether theRespondent's disciplinary system was consistentlyapplied.The judge agreed with the arguments by theGeneral Counsel and the Charging Party that thedecision to issue a written warning either in theform of a talk sheet or reprimand is made at thediscretion of the supervisor. However, the Re-spondent maintained that it applied one set of rulesin a uniform manner in disciplining employees. Thejudge disagreed. He concluded that the Respondentapplied its disciplinary system inconsistently. Insupport of this, the judge pointed to the testimonyof Spinning and Twisting Department ManagerTimmy Mishoe.Mishoe testified that he has counseled operatorsabout stacking work on numerous occasions anddid not issue talk sheets or reprimands automatical-ly to employees for stacking work. Rather than dis-cipline the employee, he would simply discuss theproblem. Mishoe also testified that before he issuedwritten talk sheets for stacking work he wouldconsider whether the problem had previously beendiscussed and the employee counseled. Mishoe tes-tified that he talked with all the operators, includ-ing Dunlap, on the proper creeling procedure.When, on 8 September, Dunlap and Lewis wereissued talk sheets for stacking work, Mishoe againreviewed the proper procedure with Dunlap andcovered the problems that could occur if the jobwas not performed correctly. Further, PersonnelDirector Gilbert testified he would issue talk sheetsor reprimands only after he was satisfied that theemployee had been counseled.In Dunlap's case, it is clear that she was coun-seled on proper creeling procedure both before andat the time she received the talk sheet on 8 Septem-ber. By the time Dunlap received the 12 Octoberreprimand, she had already been verbally warned 138DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDabout creeling early. Contrary to the judge, the tes-timony that employees were counseled before theywere disciplined in writing is consistent with theRespondent's position that it uniformly applied itsdisciplinary system. It is clear that once an employ-ee had been counseled on the proper procedure,the issuance of a written reprimand consistentlyfollowed a talk sheet in the same area. Further, theRespondent presented evidence establishing thatemployees routinely received written reprimandsafter the issuance of one talk sheet in a particulararea. We therefore find that once a talk sheet wasissued for a particular infraction the Respondentwas consistent in issuing a written reprimand for asubsequent infraction.The General Counsel attempted both during thehearing and in the posthearing brief to amend thecomplaint to include allegations that Dunlap's firstand second written reprimands were unlawful. Thejudge denied this amendment. No exceptions werefiled to this ruling. Further, the General Counseldid not allege or argue that Dunlap's 8 Septembertalk sheet for stacking work was discriminatory.Thus, at the time Dunlap received her third repri-mand for stacking work, she had already receivedtwo prior written reprimands and a written talksheet for the identical infraction. Given that thefirst two reprimands have not been shown to beunlawful, that the 8 September talk sheet has notbeen contested, and in view of our finding that theRespondent applied its progressive disciplinaryprocedure in a uniform and consistent manner, wefind that Dunlap's third reprimand in 12 monthsand subsequent discharge were proper. Therefore,the Respondent successfully rebutted the GeneralCounsel's prima facie case by showing that becauseDunlap received three written reprimands in 12months it would have discharged her even in theabsence of her protected activity. Accordingly, wedismiss this allegation in the complaint and modifythe Order and notice.ORDERThe National Labor Relations Board orders thatthe Respondent, Conway Mill, A Division ofUnited Merchants & Manufacturers, Inc., Conway,South Carolina, its officers, agents, successors, andassigns, shall1. Cease and desist from(a)Soliciting its employees to report on theunion activity among employees and to recall theirsigned union cards.(b)Threatening employees because they have en-gaged in union activity.(c)Interrogating employees about their union ac-tivities or the union activities of other employees.(d)Giving employees the impression that theirunion activities are under surveillance.(e)Restricting employee movements about themill because of their union activity.(f)Issuing disciplinary reprimands to its employ-ees as a reprisal for their having engaged in activi-ties on behalf of the Union.(g)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Remove from its files any references to thereprimands issued to Susan Sarvis and ThurmanWhite and notify them in writing that this has beendone and that evidence of this unlawful discrimina-tion will not be used as a basis for future personnelactions against them.(b)Post at offices in Conway, South Carolina,copies of the attached notice marked "Appen-dix."18 Copies of the notice, on forms provided bythe Regional Director for Region 11, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges violations of the Actnot specifically found.18 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted 'Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights. UNITED MERCHANTS139To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT solicit our employees to report onunion activity.WE WILL NOT solicit our employees to recalltheir signed union cards.WE WILL NOT threaten our employees becausethey engage in union activities.WE WILL NOT interrogate our employees abouttheir union activities.WE WILL NOT give employees the impressionthat their union activities are under surveillance.WE WILL NOT restrict the movement of employ-ees about the mill because of their union activities.WE WILL NOT issue discipline to our employeesbecause they engaged in union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL notify Thurman White and SusanSarvis that we have removed from our files anyreference to their discriminatory discipline and thatthe discipline will not be used against them in anyway.CONWAY MILL, A DIVISION OFUNITED MERCHANTS & MANUFAC-TURERS, INC.Jerome F. Connor, Esq., for the General Counsel.David C Hagaman, Esq. and Carl H Treishman, Esq.(Clark, Paul, Hoover, & Mallard), of Atlanta, Georgia,for the Respondent.Leon Schulzinger, Esq., of New York, New York, for theCharging Party.DECISIONSTATEMENT OF THE CASEROBERT A. GRITTA, Administrative Law Judge. Thiscase was tried before me on March 19-23 and April 9-12, in Conway, South Carolina, based on a charge filedby Amalgamated Clothing and Textile Workers Union,AFL-CIO, CLC (the Union), on December 9, 1983, anda complaint issued by the Regional Director for Region11 of the National Labor Relations Board on January 19,1984.1 The complaint alleged that Conway Mi11,2 a Divi-All dates are in 1983 unless otherwise specified.2 Amended at heanng.sion of United Merchants & Manufacturers, Inc. (Re-spondent) violated Section 8(a)(1) and (3) of the Act byinterrogating employees about restricting employeemovement because of, creating the impression that em-ployees were under surveillance due to, threatening em-ployees with reprisals for engaging in and soliciting em-ployees to report on union activities of employees em-ployed by Respondent. In addition, several employeeswere disciplined, including discharge, for engaging inunion activities. Respondent's timely answer denied thecommission of any unfair labor practices.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, to introduce evi-dence, and to argue orally. Briefs were submitted by theGeneral Counsel, Respondent, and the Union on Septem-ber 5, 1984. All briefs were duly considered.3On the entire record in this case and from my observa-tion of the witnesses and their demeanor on the witnessstand, and on substantive, reliable evidence consideredalong with the consistency and inherent probability oftestimony, I make the followingFINDINGS OF FACTI. JURISDICTION AND STATUS OF LABORORGANIZATION•PRELIMINARY CONCLUSIONS OFLAWThe complaint alleges, Respondent admits, and I fmdthat Conway Mill, a Division of United Merchants &Manufacturers, Inc. is a corporation engaged in the man-ufacture of textiles in South Carolina with a facility inConway, South Carolina. Jurisdiction is not in issue.Conway Mill, in the past 12 months, in the course andconduct of its business operations, purchased and re-ceived at its facility goods and materials valued in excessof $50,000 directly from points located outside the Stateof South Carolina. I conclude and find that Conway Millis an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(2),(6), and (7) of the Act.The complaint alleges, Respondent admits, and I con-clude and find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. BACKGROUNDConway Mill has operated since 1974. The mill's prod-uct is synthetic yarns made of polyester, rayon, andacrylics in various blends, including specifications fromcustomers. The plant is comprised of four departments:3 Counsel for the General Counsel Jerome F. Connor retired subse-quent to the trial of this case and the brief was filed by counsel for theGeneral Counsel Ann B. Wall. Her motion to amend the complaint toconform the pleadings to the proof with respect to minor variances isgranted Likewise, her motion to amend par 9(a) of the complaint tochange August I to October 7 is granted. The renewed motion to amendpar. 8 of the complaint to include the first and second reprimands givento Dunlap is denied The General Counsel's separate motion to renew theoffer of proof made at trial and -move its admission as background evi-dence is also denied. I cannot allow indirectly what I disallow directly.The Charging Party's request that I consider Judge Brandon's decision inUniglass Industries, JD-(ATL)-67-84, a companion mill of Conway'sparent corporation, in my determinations herein is denied. 140DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcarding, spinning, twisting and winding, and mainte-nance. The work force consists of approximately 260 em-ployees and 28 supervisors, working two shifts in severaldepartments. All employees receive an employee hand-book when hired and attend scheduled shift meetings de-voted to production and selected personnel problemssuch as the progressive discipline procedure.Mill management on June 7 observed union represent-atives outside the mill gate. The following day severalemployees informed management that the AmalgamatedClothing and Textile Workers Union was visiting em-ployees in an attempt to organize the mill employees.Mill management and supervisors met June 21 to discussthe organizing drive and to determine countermeasures.That same afternoon employee group meetings beganand concluded the following day. After the employeemeetings concluded, management sent a letter to all em-ployees containing questions about unions and manage-ment's response to those questions. In addition, a copy ofa union authorization card was posted on the employeebulletin board with explanatory remarks appended. Nofurther employee meetings or distributions were imple-mented until January 1984. All pertinent testimony issummarized below.III. THE UNFAIR LABOR PRACTICESTom Gilbert testified that he has been personnel man-ager of the mill since 1974. Gilbert has the responsibilityof the hiring process for the hourly work force and im-plements the progressive disciplinary system. The disci-pline consists of a written talk sheet and a reprimand.Talk sheets are given for the first infraction in one ofthree areas. The three areas are attendance, job perform-ance, and conduct. Second infractions in the same areamerit written reprimands. Whereas talk sheets are not ac-cumulative in the progression of discipline, the repri-mands are. Once an employee has received a talk sheet,the next step is a written reprimand whose number is de-termined by previous reprimands for whatever rule orarea infractions. Any employee can only accumulate tworeprimands in a 12-month period. The third reprimandwithin the 12-month period carries with it automatic ter-mination: All talk sheets and reprimands are viable for a12-month period and, barring cumulative disciplines, areremoved from the employee's file at the end of the 12-month period. The entire procedure is contained in thepolicy manual possessed by all supervisors. The stand-ards applied to attendance, job performance, and conductare likewise contained in the policy manual for use by allsupervisors.Gilbert stated that Diane Dunlap was terminated onreceipt of her third reprimand within a 12-month period.Her third reprimand was for poor job performance,whereas the first and second reprimands were for attend-ance.All employees receive an orientation from the person-nel department, which includes an explanation of theprogressive discipline system. In addition, the employeesare reminded of the progressive discipline system inscheduled shift meetings of employees. The single talksheet as the first discipline for any given infraction hasexisted unchanged since the inception of the system. Thepersonnel department is the depository for all accumulat-ed disciplines of all employees, particularly the repri-mands. Any disciplinary questions are resolved by thepersonnel department.Supervisors give verbal counseling on many occasions.A supervisor would never issue a written writeup with-out having previously talked to the employee. Gilbertdecides in all cases when employees have had enoughverbal counsehngs and should be disciplined by receivinga talk sheet or a reprimand. New employees have a train-ing period of 8 weeks in which they are counseled onthe Company's employee benefits, rules, and policies, in-cluding the discipline system consisting of oral warnings,written warnings, and written reprimands. In January1984, all employees were told that the mill disciplinewould be changed to the extent that all discipline there-after would be umbrellaed under three categories; jobperformance, attendance, and conduct. The change incategories was made to lessen the number of offenses tocite an employee when rules were violated.The plant's late rule is based on shift times of 8 a.m, 4p.m., and 12 midnight. In open-end spinning, the twoshifts are 8 a.m. and 8 p.m. All employees are late if notclocked in by shift time, but employees are not dockedfor pay unless they clock in 8 minutes or more aftershift. Pay is docked in 15-minute increments. All employ-ees get at least a 10-minute morning break, a 20-minutelunch break, and a 10-minute afternoon break. All break-times start when the employees leave the work station.With regard to Diane Dunlap's third reprimand, Gil-bert suggested to Hagwood and Mishoe that Dunlap besent home to allow time to thoroughly investigate Dun-lap's discipline record to determine if in fact a third rep-rimand was warranted. The following day Gilbert, Hag-wood, and Mishoe met with Jeter Glenn to decide thediscipline for Dunlap. Dunlap was not discharged forviolating the creeling procedure. She was discharged forreceiving her third reprimand. Gilbert stated that beforeDunlap was discharged he had no knowledge of herunion activity. Further, Gilbert said he never had anyconversation with Dunlap about the Union no did heknow of the union pamphlet Dunlap carried in the plant.Gilbert explained that the mill has a policy of no solic-itation, but no rule against solicitation. Whereas rules aredo's and don'ts for employees to follow and which canbe violated, policies cannot be violated because they areadministered by management.Gilbert denied any conversations with John HenrySmith, Edna Blanton, John Blanton, and Diane Dunlapabout the Union. Gilbert did have a conversation withJohnny Ray Blanton about the Union on October 1. Gil-bert testified:Johnny Blanton works on the third shift, some-where around 7:15 to 7:30 that morning when I waswalking through the plant, and went into the Re-ceiving Warehouse. Johnny was taking some Baleties to a storage where they put the bale ties whenthey are through with them. I walked up to Johnnyand I asked Johnny how things were going? He im-mediately told me lousy. I said what do you meanby lousy, Johnny? He told me, "that Conway Mill UNITED MERCHANTS141treats employees like dogs." I said, well Johnny Ifind that hard to believe. As long as I have knownyou to make a statement like that. I find that hardto believe. He said, "Well Gene DeWitt gives themmore to do than they can do. They had cut out oneof his Pre-blenders and he was having to do thework of two people." I think that is the way that hephrased it.I said, well Johnny you need to talk to GeneDeWitt or Pat Carroll about the fact that you feellike you are overloaded. He told me that that woulddo absolutely no good. I said until you are willingto talk to them Johnny, I don't know how you canget any relief on your job. At this time, I turned towalk away from Johnny and he immediatelydon't know, we were about two or three feet apart,when he told me, I guess you heard that I signed aUnion Card? I said, "Yes, I have heard thatJohnny." He said that one of the reasons that Isigned up for the Union is because I think that witha Union, employees will have more say so intowhat's going on. I said well Johnny, I'm sorry youfeel that way. I said, "If you recall in Mr. Glenn'smeeting, back in mid-June, he instructed all employ-ees that the car had been identified as Union orga-nizers and that we would not conduct a UnionCampaign that we felt our employees 'were intelli-gent enough to make their own decision. That wefelt it was their legal right to be for ox against theLabor Union and this is our stand on a LaborUnion." This is where I told Mr. Blanton, I toldJohnny Blanton, I said, "you are telling me that yousigned a card, I appreciate your telling me."Then he proceeded to tell me, he said, "I guessyou remember when I first worked here, some threeor four years ago, before you hired me back, whenI had got mad at a fellow employee and walked outof the plant?" I said, "I remember quite wellJohnny." I said, "You remember, I am the one thathired you back." He said, "Yes, I do." He said,"You remember when I worked here the first time,that you all had interviewed me for a supervisor'sjob." I said that I remember well, I was in on theinterview with you, I conducted the testing, orwhatever the procedure was at that time for Super-visOry Candidates. He said, "I guess the fact that Itold you I signed a Union Card will mean that Iwill never become a supervisor at Conway Mill." Isaid, "Johnny, that is completely incorrect." Wheth-er an employee favors or disfavors a Union willhave absolutely nothing to do with the promotabi-lity of that employee." I said, "your job perform-ance is all that we evaluate with regard to becom-ing a supervisor. You have already demonstratedthe fact that you were a good leader and your affili-ation with or not with a Labor Union will have ab-solutely no bearing on our consideration of you fora future supervisory job."And that, as best I can recall, concluded thatconversation and I walked on back out into theplant.Gilbert also did talk to John Henry Smith abouthaving retrieved his union card. Gilbert told Smith thathe had heard that Smith wrote a letter to get his cardback and Gilbert thanked Smith for getting his unioncard back. Smith told Gilbert that he knew other em-ployees who had signed union cards and he was going totalk to them about getting their union cards back. Gilbertwas told by about 50 employees that the union represent-atives had visited them at their homes, but he said noemployees told him of any coworkers involvement in thecampaign. Some employees offered the information toGilbert on more than one occasion.Polly Anne Allen testified that she worked at the millfor 9 years in the twisting department under the supervi-sion of Curly Carter. Allen had been on maternity leavefrom September to December 5 when she returned towork. Although she was not counseled on overstayingbreaks by Carter either individually or in a group, hercoworkers did tell her that Carter counseled them whileshe was on leave. Allen herself had not been counseledby Carter about overstaying breaks for several years.Allen always took breaks with Susan Sarvis, VirginiaSoles, and Carol Moody. On December 8, Carter, Sarvis,and Soles took their morning break together. The breakbegan at 10:50 or 10:51 a.m. and was to last 10 minutes,including the time to and from the breakroom. Employ-ees can take their breaks at any time so long as their ma-chines are running without difficulty. At 11 a.m., thethree left the breakroom to return to their machines. Thetotal break could have been 11 minutes allowing for timeto get to the breakroom and back to the machine.Allen did not receive any discipline associated withthat morning break but was aware that Carter spoke toSarvis about the break policy. Allen later spoke withSoles and Sarvis about the break. Soles said she also didnot receive any discipline associated with that morningbreak but Sarvis said that she received a reprimand foroverstaying the break. Allen stated that she was notaware of any employees being disciplined for overstayingbreaks by 1 minute.Thurman White testified he has worked two employ-ment periods at the mill since June 1976 as a dofferunder the supervision of Lloyd Stevens. White statedthat the rule on lateness or tardiness is written in the em-ployee handbook received by all employees. The ruleallows a grace period of 7 minutes bekire an employee isconsidered late or tardy.During July, Respondent incorporated doffing teamsin the twisting department. Teams had two members andboth employees would doff a frame together, usually butnot always, one employee did one side and the other em-ployee did the opposite side. Some, but not all, bobbinshad alternative colors that could be mixed when the firstcolor was exhausted.In early August, White was told to report to his de-partment manager's office Timmy Mishoe, the manager,was present. Mishoe told White that employees were ac-cusing White of pulling folks legs to join or sign up forthe Union. White said he only talked to folks about it toget their opinion. Mishoe asked if White was smartenough to make his own decisions. White responded that 142DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhe was but finding out things from other people doeshelp. Mishoe asked if White had seen any violence onTV associated with union strikes and picketing. Whitesaid he had not, and Mishoe stated that unions havethose kind of things and those things we should not haveat the mill. White asked Mishoe who made accusationsagainst him and suggested that Mishoe get them all to-gether and get things worked out. Mishoe replied that hemight do it. Mishoe suggested to White that he thinkabout the situation, and asked White what he thoughtabout the Union. White did not say he was for or againstthe Union, but he did tell Mishoe that he would go withthe majority. Mishoe ended the conversation by saying,"Well, I don't think we need that out here."Several weeks later, White's supervisor, Stevens, cameto his work station and told him he was mixing bobbincolors. White said the bobbins were not mixed. Stevenssaid White had mixed bobbin colors contrary to therules. White explained that because the doffer team con-cept was started, the doffers always mixed alternativecolors. He stated that at the time he mixed the two bob-bins on the frame, both were named "yellow." One wascalled "new yellow." Stevens explained that White hadmixed bobbin colors on a single frame, which he was notsupposed to do. White again said the team had been toldto use the alternative color when the main color ran out.Stevens said, "Well, we are getting ready to change itnow." White asked Stevens if he wanted the alternativebobbins taken off the frame he was working on. Stevenssaid not to stop the machine once it is started. Later, Ste-vens brought a written reprimand to White. The repri-mand was for poor job performance and related to theprior incident of mixed bobbin colors. The reprimandstated that White had mixed bobbin colors after beingtold not to. Stevens gave the reprimand to White for hissignature. White said, "Well, I am not going to sign thatbecause I asked you, 'Did you want me to take them off,and you told me, no' and so White told Stevens hewould not sign the reprimand." White stated that afterthe incident one of the bobbins was renamed to "mus-tard." Also, his understanding of the discipline was thatan employee had to get two talk sheets before getting areprimand. Prior to this incident, White only had gottenone talk sheet for job performance. White's coworker onthe doffer team was Michael Graham, and White statedthat Graham did not receive any discipline for themixing bobbins incident; however, White also confirmedthat only one side of the frame had mixed colors. Whiteplaces the incident in August, September, or October.The reprimand he identified while testifying is dated Oc-tober 7, 1983. White also acknowledged that Stevensroutinely reviewed the doffmg procedure with him inMay.Michael Graham testified that he works in the twistingdepartment under the supervision of Lloyd Stevens.Graham works with Thurman White on a doffing team.The team system was incorporated to increase the pro-duction because the machines run faster with two mendoffing. White and Graham are the only employees intwisting on the second shift. Graham recalled the nightthat White received a reprimand for mixing bobbincolors. White had been called into Steven's office andGraham had to wait until White returned to start a newframe. When White returned, he told Graham that Ste-vens had given him a reprimand for mixing regularyellow and mustard yellow on one frame. Graham statedthat mustard is a substitute for regular yellow but bothbobbins should not be on one frame; however, whileworking as a team and producing more they ran out ofbobbins more frequently and had to mix bobbins on oneframe. The frame that caused White to receive his repri-mand was mixed on both sides. Both Graham and Whitewere mixing the regular yellow and mustard yellow bob-bins on their respective sides. Stevens did not disciplineGraham for mixing bobbin colors, but the followingnight Steven told Graham not to mix the regular yellowwith mustard anymore. Graham recalled that the wind-ing department had been sending boxes of bobbins totwisting that were mixed between the yellow and themustard. That creates problems for twisting because thetwisting employees use the empty bobbins supplied bywinding to doff their frames. Depending on scarcity ofbobbins, the boxes of bobbins may be transferred to binsin the twisting department, and each bin should onlyhold one color of bobbins. Whether the mixing of bob-bins originates in twisting or winding is hard to ascertain.When the machines are producing more than normal,bobbins run out more frequently. Graham stated thatprior to Thanksgiving, the team doffing concept wasabandoned and the twisting department reverted to eachemployee doffing an entire frame himself thereby reduc-ing the production and speed of the machines.Diane Dunlap testified that she began work at the millin 1975 and remained employed until her termination onOctober 13, 1983. Dunlap worked in open-end spinningon a 3-day 12-hour workweek. On October 12, the daybefore her termination, Dunlap was called into Depart-ment Manager Mishoe's office When Dunlap got to theoffice, Mishoe told her she was being sent home. Dunlapasked why she was being sent home and Mishoe said,"You are not running your job the way it is supposed tobe run." Dunlap said she was running the job as shealways had. Mishoe said, "Well, you are not letting fivecans run off before you creel it." Dunlap said she wasdoing the job the way she was taught to do it. Mishoesaid she was breaking the rules. Mishoe told Dunlap thatif she cared anything about her job to just go home andcome back tomorrow. Mishoe told Dunlap to wait aminute and went out to get Ted Hagwood, assistantplant manager. Hagwood returned with Mishoe andDunlap asked Hagwood why she was being sent home.Hagwood said, "Well, Timmy told you that you werebreaking the rules, you are breaking the rules,if you careanything about your job, go home and come back tomor-row." Dunlap asked Hagwood for a written statementWhy she had to go home. Mishoe was reluctant to allowDunlap to go to the restroom alone or to other areas inthe plant. Dunlap was allowed to go to the restroom andher locker under escort Mishoe wrote a statement thatshe had engaged in poor job performance and askedDunlap to sign it. She refused to sign it and MishoenOted on the statement her refusal. Mishoe then escortedDunlap from the plant and to her car. Mishoe told UNITED MERCHANTS143Dunlap to come to the office at shift time the followingday.The next day Dunlap returned to the plant and metMishoe, Hagwood, and Tom Gilbert in the personneloffice. Gilbert spoke, he said, "Diane, after careful con-sideration we decided to give you reprimand #3 and youare discharged, and you will never work at Conway Millagain." Hagwood said, "We took you in and gave you agood job." Dunlap questioned the goodness of the joband Hagwood said, "Well, you don't have a job now."Dunlap said okay and thanked them.Dunlap testified that the union campaign started inmid-June. Dunlap, on her days off, rode around withUnion Representative Hattie Jones, visiting employees'homes and encouraging them to sign up for the Union.Dunlap acted as Jones' navigator in finding the employ-ees' homes. Dunlap assisted Jones from June until herdischarge in October. In total, Dunlap visited between 35to 40 employees with Jones. In addition to the visits,Dunlap read and distributed union literature in the plantcafeteria. On at least one occasion, Dunlap was seatednext to her leadman, Davis Lee, who asked to see theunion literature she was reading.In late June, there were employee meetings in theplant cafeteria. The meetings were chaired by Plant Gen-eral Manager Charles Glenn, and attended by the entiresupervisory staff. Glenn spoke to the assembled employ-ees. Dunlap testified:Mr. Glenn said "I guess you have been wonder-ing who the people is that is parked outside of thecompany property"; he said "I want you to knowthat they are union people"; and he said "we thinkthat they are trying to start a union campaign" andhe said "but we want you to know one thing" hesaid, "we feel that if you want a union, it is yourperfect right to have a union, but we as a familyhere at Conway Mill does not need a union"; andhe said "all the union people that is out there is tomake money, to get your money, and bank it up,and just get your money"; he said, "we don't need aunion at Conway Mills, we can take care of ourown family."I asked Mr. Glenn, I said, "Mr. Glenn," I said, "Ipersonally think that it would be good for the com-pany if we did have a union"; I said, "becausesometime a dispute can arise between a supervisorand an employee" and I said, "nine times out of tenyou are going to take your supervisor's word overthe employee's word"; I said then because the su-pervisor is always right; and I said "it would bebetter for us to have a third person in here to helpsettle the disputes."He said, "Diane," he said, "we do not need aunion"; he said "we can take care of our own."I said, well, then, Mr. Glenn, I said, well, won'tour insurance benefits, our income be higher; andhe said, "well, like I told you," he said "the unioncan't give you anything that the company does notagree to give you" and I said, "well, in my opinion,I think that it would be better to have a union."He said, "well, either way," he said, "it is up toyou if you want a union"; he said, "if you want aunion here, we will not harass you, you are perfect-ly free to have a union," and he said, "they can'tgive you any more than we give."On August 10, Dunlap reported to Hagwood that anemployee had come to her work station and cussed her.Hagwood said that he had not heard it that way andquestioned Dunlap about her time spent away from hermachine and the number of people who stop at her workstation to talk. Hagwood also asked Dunlap why shespent so much time in the twisting department. Dunlapreplied she was on break and was in twisting to pick upsome dress fabric she had purchased. Hagwood toldDunlap he did not care if she was on break and said,"You stay on your job and no talking to anyone."Dunlap told Hagwood it was less wrong for her to be inanother department on her break than it was for otheremployees who roam the plant selling products to em-ployees. Dunlap testified:Q. (By Mr. Connor) Did you ever observe anypeople in the plant doing things that was not con-nected in any way, shape or manner with their job?A. Yes.Q. Can you name one person that you observeddoing something like this?A. As I said, Sarah Ford sold Avon.Q. All right now, what was Sarah Ford, was shea member of management, or was she an employee?A. She was an employee.Q. Do you know where she worked?A. Spinning.Q. And did Sarah Ford ever approach you?A. Yes.Q. On one occasion or more than one occasion?A. Several occasions.Q. And where were you when she approachedyou?A. Maybe in the cafeteria or the bathroom.Q. All right, let's see if we can recall more spe-cifically for Sarah Ford; do you recall any timewhen she specifically approached you?A. Yes.Q. And did you have a conversation?A. Yes.Q. Tell Judge Gritta, please, what, if anythingthat she talked about?A. Well, she said, well; we went in and she wastalking to other people and she was showing themthe Avon and like I say, she was talking to someother people, and she was showing them the Avon,and I said, "well, what book is that," and she said,"it is mine"; I said, "when did the order go in," andshe said "it goes in on a certain date." I said, "well,let me look at the book."Q. All right, did you look at the book?A. Yes, I did.Q. And what is Avon?A. Avon is different kind of perfumes, and pow-ders and cosmetics. 144DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDQ. After you looked at the book, please tell uswhat, if anything, you did?A. I ordered what I thought that I wanted.Q. Please tell us what you ordered?A. Bath lotions, cremes, lipsticks, eye shadows.Q. And was it ever delivered to you?A. Yes.Q. And who delivered it to you?A. Sarah Ford.Q. And where were you when she delivered it toyou?A. At my locker in the plant.Q. At your locker?A. Yes.Q. All right, and did you pay her?A. Yes, I did.Q. Therein the plant?A. Yes.Q. Can you tell us, please, if there was any othertime that you were approached by Sarah Ford?A. I can't remember exactly every place that wetalked. But mostly it would be in the bathroom, orthe cafeteria, she would come by my frame and say,"well, I have got a new book."Q. She came by your frame?A. Right.Q. Did she come by your frame on one occasionor more than one occasion?A. On more than one occasion, it was not just ex-actly to sell Avon; maybe some times just to talk.Q. My question was: [D]id she come by yourframe and discuss a subject other than a workingmatter?A. Personal things.Q. Like what?A. She would come by and speak, you know. Imight ask her where she got her blouse or, shewould say "you look good today" or something;you know, just things in general.Q. Did she ever come by for any other purposeto have a discussion?A. No.Q. She never did?A. No.Q. Those times that she came to your frame thatyou just testified to, what, if anything were youdoing at the time?A. On my job.Q. Please speak up louder.A. Doing my job.Q. All right, thank you. You testified that SarahFord was selling products, AVON products?A. Right.Q. Now was there any other person at the plantdoing anything other than their work?A. Well, occasionally, you would have peoplecome by and say "will you purchase a ticket" forcertain events.Q. Did that happen sometimes?A. From time to time.Q. Can you tell Judge Gritta the name of anyperson, whoever approached you, to discuss some-thing other than working conditions?A. Rosy Lewis.Q. Rosy Lewis?A. Yes.Q. And when was it that she came to talk toyou?A. I can't recall the exact date.Q. Would you give us the year?A. In '83.Q. And where were you when she came to you?A. On my job.Q. What were you doing?A. Doing my job.Q. And what did she want to discuss with you, ifanything?A. To purchase a ticket for to buy for a colorTV that she were helping somebody to raise moneyfor some old person.Q. And did you buy the ticket?A. Yes, I did.Q. And did you pay her?A. Yes.Q. When did you pay her?A. At the time she asked me to buy the ticket.Q. Where did the money come from that youpaid her?A. Out of my pocket because it was only adollar.Q. You had the money right in your pocket?A. Yes.Q. You paid her right there?A. Yes.Q. What did she do after you paid her?A. Put it in her pocket and went back to work.Q. Where did she go after that?A. Well, she worked in the frames next to me.Q. She went to work?A. Yes.Q. Did you observe her going any other place atthat time?A. Not particularly because I was too busy, Iwas too busy, I had too much to do.Q. Any other people that approached you withthings of that nature?A. There was several people but you can't recalleveryone that comes up and asks you to buy some-thing.Q. But that did happen from time to time?A. Yes.Q. Now would you tell the Court briefly whenthings of this nature, when you first noticed thingsof this nature going on?A. It has been going on ever since I have beenout there.Q. You have been out there how many years?A. Approximately seven and a half years.Several days later, on August 14, Personnel DirectorTom Gilbert came to Dunlap's machine and said, "HelloDiane." Dunlap replied, "Hi," and Gilbert said, "I would UNITED MERCHANTS145like to look back over the seven or eight years that youhave worked at Conway Mill and think that ConwayMill had done something good for you." Dunlap re-sponded, "Well, I would like to look back over theseven or eight years that I have worked at Conway Milland think that I have done something good for them.Gilbert then said, "Well, the only way that you canprove your loyalty to the company is to get your unioncard back." Dunlap replied, "What makes you think thatI want it back." Gilbert said nothing more and walkedaway.Dunlap stated that she received less discipline, particu-larly reprimands, during her early employment than shedid after the union campaign started. Her disciplinerecord is as follows:10-22-76T-S•Talk sheet for jobperformance•lowproduction8-25-77T-S•Job performance•overstay break4-18-78T-S-1Unexcused absence8-3-78T-S•Tardy and unexcusedabsence10-26-78T-S•Tardy8-26-79T-S•Unexcused absence7-29-80T-S•Unexcused absence8-31-81T-S•Unexcused absence,failure to call in1-9-82Reprimand #1•failure tocall in8-25-82 Reprimand #2•unexcusedabsence (changed to #1 asof 1 year period)8-1-83Reprimand #2•unexcusedabsence (change to #1)9-8-83T-S•poor jobperformance•stackingwork10-3-83Reprimand #2•tardy 2consecutive Saturdays10-12-83Reprimand #3•jobperformance•stackingworkDunlap on several occasions of discipline, particularlyjob performance, i.e., stacking work, explained to her su-pervisor that all the girls stacked work and that doing sowas in accordance with their instructions to maximizeproduction the best way they can and still keep the pro-duction quality up. Dunlap stated that the five-can rulewas not followed to the letter and as long as the qualitywas up and production was up, supervision was not con-cerned with the rule. The more experienced spinnerscould keep the production up by tying off without wait-ing for five cans to empty.Dunlap further testified that Davis Lee, her leadman,daily checked her frames at the end of the shift. Howev-er, in the last 3 months of her employment, Ted Hag-wood and Timmy Mishoe began standing around herwork station and watching her work. They would walkup and down her frame and check her cans. In between,Hagwood, Mishoe, and Lee would check Dunlap'sframes. On several of the checking occasions, Dunlapasked Lee why he was checking her frames so much.Lee responded that he was told to do so.Susan Sarvis testified that she has been employed byConway Mill approximately 9 years. Presently she is atwister operator. Sarvis stated that she had a conversa-tion with Ted Hagwood on June 21 at her work station.Sarvis testified:He asked me had anybody from across the roadbeen to see me and I asked him who was he talkingabout. And he said you know the people parkedacross the road. And I asked him if he was talkingabout the Union people. And he said yeah, that iswho I am talking about. Then I told him no, thatnobody had been to see me. And he could not be-lieve it, because [he] had been seeing some of theBlacks and he figured that they would get aroundto seeing me. And he asked me if I knew anythingabout the Union. And I told him that my mommahad been with the company that had gone out onstrike for eight months. And then he asked me howdid I feel about it?I told him that I did not know that neither sideof the company, I had to have both sides of thething before I could make a decision on it. Andthen he walked off from me and in a few minutes,he come back and he told me he wanted at leasttwo things from me. At the time, my name wasSusan Cox. And he says that the company thinks alot of Susan Cox and we want to keep it that way.He then said that Susan Cox had done a lot for thecompany and the company had done a lot for SusanCox. Then he walked off.In late June, Sarvis hosted a union meeting in herhome. About a week later, Mishoe came to Sarvis' workstation and said he wanted to ask a couple of questions.Mishoe said he had heard some disturbing things aboutSarvis and he wanted to find out about it. Mishoe toldSarvis he had heard she had a union meeting at herhouse and that she had signed a union card. Sarvis saidshe had heard the same thing. Mishoe stated that hecould not believe it and Sarvis replied that she could notbelieve it either. Mishoe then walked off.Sarvis stated that although her immediate supervisor,Carter, and Department Head Mishoe would frequentlyobserve the entire department at shift change time, therewas an increase in observation of her work and break-times beginning in July 1983. In addition to the increasedobservation by Carter and Mishoe, Ted Hagwood, assist-ant plant manager, also increased his individual checkingof Sarvis' machine in July 1983.At an employee meeting in late September after thebenefits and production problems were discussed, thefloor was opened to questions. One operator asked Hag-wood how employees could get back union cards theyhad signed. Hagwood never answered the question, buthe did say it was causing a lot of problems and it couldbe worked out if people wanted their cards back. Afterthe meeting ended and employees had gone back towork, Hagwood came to Sarvis' work station. After dis- 146DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcussing proposed Sunday work, Hagwood said the thingon the outside was causing a lot of conflict inside theplant. Hagwood said he wanted people to realize whatthis stuff was doing before it was too late.On November 13, Supervisor Carter told Sarvis tocome to his office. She left her work station and went toCarter's office. Once in the office, Carter told her he wasgiving her a talk sheet for overstaying break the daybefore. Carter asked if she had any comments and Sarvisreplied, "No." Carter also told her she did not have tosign it. Sarvis said no more and returned to work. Sarvishad gone on break with Virginia Soles, May Waddell,and Ruby Causey. All four employees received a talksheet for the same break. The following month on De-cember 8 Carter gave Sarvis a reprimand for overstayinga break. Sarvis testified:He come and got me and asked me to come intothe office for a few minutes.Q. Was anybody in there besides you?A. Not to start with. When we first got in there,it was just me and Curly. Then after the conversa-tion, Timmie Mishoe came in.Q. While you were alone with him, what if any-thing was said?A. He told me that he had to give me a repri-mand for staying over on break. And I said wellCuriy what break did I stay over on? He told methat I had left my job at 10:45 to go to break and Isaid well when did I come out? And he said aboutnine minutes after 11. I said no Curly, that is notright. He said it is down here on this paper.Q. What time did the break take place on thatday?A. 10 minutes until 11.Q. And he said that you left at what time?A. He said that I left a quarter, 10:45.Q. And what did you say about that?A. I told him that I did not. Curly, I said, I didnot overstay my break.Q. And how did he respond to that if any?A. He told me that it was on that paper, youknow it is written down here.Q. Did he tell you why he was timing you?A. No.Q. Had he ever timed you before that?A. Yes.Q. How do you know?A. Because I watched him. Everytime, he knowswhen it was about time for the breaks and he willcome into the department and whenever I leave myframes, he goes and he counts my ends.Q. Your what?A. The ends on my machine.Q. When did this practice begin at the plant?A. July of '83.Q. (By Mr. Connor) And then, who did you goto your break with on that day?A. I went with my Polly Allen and VirginiaSoles.Q. Did you remain together while break timewas in progress?A. Yes, we did.Q. And you left, who did you leave with, ifanyone?A. We all three of us walked out at the sametime.Q. Who, if anyone, did you go to your breakwith?A. I went with Virginia and Polly. We went tothe bathroom and washed our hands and then wentstraight to the cafeteria. As I was walking into thecafeteria, I saw Curly sittingin the  office and I__looked" at my watch and it was 10 minutes until 11when I had my hand on the door, fixing to go in,the cafeteria. At 11 o'clock, we all three, got upand walked out at the same time.Q. And did you have any conversation withPolly about anything?A. Yes, I did.Q. When was this?A. After I came out from getting the Reprimand.Q. How soon after you came out?A. Well, I went to my frames and started work-ing, and then when I saw her close to my workingarea, I told her about it.Q. And how much time had expired between youtelling her and the time you left the office?A. Probably about 10 minutes.Q. And how was your frame of mind at thattime? Having received that written reprimand.A. I was upset. I told her that I had gotten aReprimand, but then she asked me what for. I saidfor over-staying break and she wanted to knowwhen. I said for the 11 o'clock break. I asked herdid she get one. She said no that she had not re-ceived one. I asked her if she knew if Virginia hadgotten one. She did not know, and she said that Ifeel like that it is wrong, if you got one and neitherof us got one and we went in at the same time.Sarvis told Carter during the reprimand interview thatshe left her machine at 10:30 a.m. to go to the bathroomto wash her rag that she keeps her machine wiped downwith. She washed the rag and returned to her machine.The machines have to be kept clean and the rags usedmust also be kept clean. Sarvis stated that she was toldto wash the rag as often as necessary because the ma-chine had to be kept clean so the yarn would not besoiled. Clean yarn was paramount. Some employees turnin their dirty rags and get clean ones but Sarvis for the 2years that the new machine has been in place alwayswashes her rag during the week and then replaces it witha new one.Sarvis kept personal notes of her conversations withher supervisors and referred to these notes when shegave her affidavit to the Board agent. After giving theaffidavit, she destroyed the notes. Sarvis also began re-cording the breaktimes after she received the reprimandof December 8.John Henry Smith testified that he has worked at themill for 4 years on both the second and third shifts.Smith was laid off during July, but during June andAugust he had several conversations with management UNITED MERCHANTS147concerning the Union. In late June, Ted Hagvvood cameto Smith on the job. Hagwood said he had heard thatSmith was riding around with a lady in a black car.Smith replied that he could ride with anybody hewanted to. Hagwood acknowledged that Smith couldride with anyone, but told Smith that a union card hadbeen signed by Smith. Smith denied signing a union cardand the conversation ended. Within minutes Tom Gilbertapproached Smith at his work station. Gilbert said sever-al people had told him that Smith was riding with a ladyin a car and that Smith had signed a union card. Smithagain denied signing a union card.In August, soon after Smith returned from layoff,Hagwood again spoke to Smith about the union card athis work station. Hagwood told Smith to do the rightthing and get his union card back. Smith thought aboutwhat Hagwood said about the union card and figured hewould go ahead and get the union card back to lessen hisworrying and his bother on the job. A plant techniciannamed Jimmy told Smith that a lady operator in theplant could help him retrieve his union card. Within 2months, Smith asked the female tow motor operator tohelp him write a letter to get his union card back. Shedid so and mailed the letter for him during late October.The following day Hagwood came to Smith and shookhis hand for getting the union card back. Hagwoodasked Smith if he knew any other employees who hadsigned union cards and asked Smith to talk to these em-ployees about getting their union cards returned. Laterthe same day, Gilbert spoke with Smith. Gilbert alsoasked Smith to talk to other employees about gettingtheir union cards returned. Smith told both Hagwoodand Gilbert that he would talk to employees as they sug-gested but he did not do so.Johnny Ray Blanton testified that he has worked atthe mill on two different occasions. He began in June1974 and worked for 2 years and did not return to themill until September 1979. His total employment is ap-proximately 4-1/2 years as a technician. He was aware ofthe union campaign, which began in late June or earlyJuly. In mid-July while Blanton was working, Tom Gil-bert walked up and asked Blanton if they could talk andkeep it to themselves. Gilbert then asked Blanton if hehad heard anything about the Union. Blanton responded,"No," and Gilbert asked Blanton if he would tell Gilbertif he did hear anything. The conversation ended withouta reply from Blanton.On October 1, Blanton was again approached by Gil-bert. Blanton testified:A. He went where I was, at the back door of theplant, and wanted to know how things were going.I asked him about what. He said, you know, thatthing I said about the Union. I said yeah. I said,well, I did not know nothing. He kind of startedtelling me about they hired me back and that Iowed the company a lot. Where they could phaseout my daddy's job and did a favor about hiring mybrother. Things like that and he kind of got memad, and I like told him that I had signed a card.And he wanted to know, would I consider gettingmy card back. I told him that I would think aboutit. He told me that he had knowed that I hadwanted to be a supervisor one time, and by signinga Union Card, that I did not show a lot of devotionto the company.Q. Please tell Judge Gritta if any other membersof your family work out there?A. My momma, my brother, and my daddy.Q. What is your mom's name?A. Edna.Q. What is your daddy's name?A. John D.Q. What is your brother's name?A. Ronnie.Q. All right. Now the very next day after youhad this conversation that you just testified to, didsomebody come up to you and say something?A. Ted Hagwood walked up, I was going out,and he walked up and said that he wanted to talkwith me for a minute. He said that he had had aconversation with Tom and that he had heard somedisappointing things about me. He made me madand I just turned around and walked off.Blanton stated that during November, his supervisor,Gene DeWitt, began timing the job more frequently andciting him for poor performance. Blanton's productionwas no different, but instead of an occasional timing onchangeovers DeWitt was timing Blanton's performancejust about every night. On one occasion, DeWitt stoodaround and timed an entire changeover. When Blantonfmished the changeover and had his production startedup again, he went to the office to confront DeWitt. Blan-ton told DeWitt that he could not do his job beingwatched all the time. DeWitt told Blanton if he did notlike it, he could quit. Blanton said he would not quit andif DeWitt wanted him out, he would have to write himup and put him out. DeWitt responded that it could bearranged.Blanton admitted that his work history included sever-al talk sheets in 1979 and 1980 dealing with his perform-ance on the job. Although Blanton had signed a unioncard, he did not wear any union insignia in the plant nordid he distribute any union literature in the plant.Edna Blanton testified that she has worked at the millfor 10 years and currently is yarn inspector weigher.During the union campaign in the summer of 1983, Ednawas visited at her house by several union agents. At notime during the union campaign did Edna Blanton wearor display union insignia in the plant. Neither did she dis-tribute any union literature in the plant at any time. Theday following the visit, she had a conversation with TomGilbert at her work station. Gilbert began the conversa-tion telling Edna that he understood that the unionpeople had been out to see the Blantons. Edna repliedthat she was not home at the time. Gilbert then askedEdna if she had anything to tell him would she tell him.Edna said she would. Gilbert told Edna that her familywas well thought of in the mill and she has a lot of pullwith the people in the mill.Later in mid-September, Edna was called to Tom Gil-bert's office. Both Gilbert and Tom Solomon, depart-ment manager for winding, were present. Gilbert told 148DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEdna that he had reports that she was soliciting for theunion during working hours. Edna denied soliciting forthe Union during work. Gilbert repeated that his reportswere that she was soliciting for the Union when she wassupposed to be working, and he told Edna if it happenedagain she would be fired. Edna told Gilbert that whensomeone speaks to her, she speaks back and she couldnot control who talks to her. Edna asked if they expect-ed her to work without opening her mouth. Solomonsaid all the Company expected was for her to act natural.Gilbert also told Edna that if the Union came in, itwould be a complete mess. Such a mess would preventthe employees from talking to their supervisors or to himbecause employees would have to go to shop stewards totalk.John D. Blanton testified that he has worked at themill for 3 years as an oiler technician. He has the respon-sibility to oil and grease the machines in each depart-ment. In early July, Blanton was talking to WallaceGregory, a coworker, about the Union and he toldGregory the union people had been to see him. Shortlyafter Gregory left the work area, Blanton's supervisor,Floyd, came in. Floyd asked, "Why didn't you tell methat there is a man that has been to see you? Has theman been to see you?" Blanton said, "Yes sir," andFloyd asked, "Why haven't you told me nothing aboutit." Blanton responded, "Well, I hadn't thought nothingabout telling you about it, my understanding was that hewas going to see everybody." A short time later, PatCarroll, carding department manager, asked Blanton ifthe man had been to see himLater, Tom Gilbert approached Blanton and said hewanted to talk. Blanton said he would talk. Gilbert saidthe company had been good to Blanton's family, employ-ing four members of his family. Either Gilbert askedBlanton if the man had been to see him or Blantonsimply told Gilbert that the union man had visited hishome and planned on a return visit. Gilbert asked Blan-ton, "Will you keep us informed as to what is going onand what is happening." Blanton told Gilbert that hewould keep the Company informed. This same day TedHagwood asked Blanton if the union people had been tosee him Blanton told Hagwood they had. Hagwood thentold Blanton that they were not going to have any partof the Union and did not want a union. Blanton toldHagwood that as head of his family he was not makingenough money, but Hagwood did not make any farthercomment. Blanton did not wear or display any union in-signia in the plant nor did he distribute any union litera-ture in the plant.Jeter Glenn, general manager of the mill, testified thaton June 7 management observed some individuals parkedon the roadway across from the plant. The next day em-ployees reported to management that the individuals seenwere union organizers. On the morning of June 21,Glenn held a meeting of all supervisors and departmentmanagers. Glenn told the supervisory group that theUnion was visiting employees. Glenn admonished the su-pervisors not to promote or carry on conversations withemployees about the Union, but the Company's positionwas to carry a very strong procompany policy. Glennheld employee group meetings on that day and the fol-lowing day in the employee canteen and during shift.Glenn told the employees they had a legal right to sup-port or not support the Union, but if they were ap-proached to sign a card the Company wanted them to beabsolutely sure they understood because it was serious.Glenn told the employees if any had questions to let theCompany have the questions and he or someone wouldanswer all questions. Some employees did ask questions.Glenn answered the employees' questions with help fromTom Gilbert on several of them. Although no furthermeetings of employees were held, the Company did posta union authorization card on the bulletin board accom-panied by company explanations of the card. Also aletter containing questions and answers about the Unionwas mailed to all employees' homes.Timothy Mishoe testified that he has been manager ofthe spinning and twisting department since December1981. Mishoe has three shift supervisors under his com-mand. Mishoe has the final authority for discipline anddischarge in his department albeit the initial proceduremay rest with the shift supervisor.Mishoe explained that the creeling procedure of allow-ing only 5 cans of the standard 50 to run out before theoperator creels was established by engineering. Engineer-ing decided that more than five cans would require toomuch time and decrease the efficiency of the particularmachine. An operator is expected to remove the 50 canswhen 5 cans have emptied. The removal process takes acertain amount of time and while the operator is remov-ing the empty cans as well as others almost empty, someadditional cans will be emptied. Thus, less yarn will beleft in the cans to be pieced together in the spinningprocess. Mishoe stated that creeling early by an operatordisrupts the cycle of the machine and disrupts the oper-ation of the oncoming operator at shift change. Althoughexperienced operators can make their jobs easier and pre-plan the operation of the machine to facilitate a specifiedbreak period by creeling early, there is a company ruleagainst such early creeling. In addition, an operator'straining includes the standard creehng procedure. Whenan operator does creel early, she has to place an empty-ing can of yarn on top of a full can and tie the ends to-gether so the machine can continue running yarn fromthe two cans. A visual check of a machine shows thatcans are stacked rather than being a single level of cans.Thus, the characterization of "stacking work." Mishoestated that he has on numerous occasions counseled op-erators about stacking Work He admonishes them in de-partment meetings as well as on the floor while he is in-specting the work. Mishoe does not issue talk sheets orreprimands automatically to employees for stackingwork. Rather than discipline the employee, he simplydiscusses the problem. In his 20 years as manager, he re-calls that employees have violated the five can rule onsix occasions but could not recall if each instance war-ranted discipline. Mishoe said he does not issue disciplinefor each instance out of fairness. Regarding Dunlap's dis-cipline, he issued a talk sheet to both Dunlap and RosieLewis on September 8, 1983, for stacking work. On Oc-tober 3, 1983, Mishoe issued a second reprimand toDunlap for tardiness and on October 12, 1983, issued UNITED MERCHANTS149Dunlap a third reprimand for stacking work. AlthoughDunlap's recent creeling violation was reported toMishoe by Ted Hagwood, there is no history of Hag-wood reporting employee violations to Mishoe. As aresult of the third reprimand, which was under consider-ation by supervision for a workday while Dunlap wassuspended, she was discharged the next day for poor jobperformance•stacking work. The surrounding circum-stances as testified to by Mishoe were as follows:I proceeded into my office at which time, TedHagwood and Tom Gilbert was in there. . . .I told them that I had noticed on Diane Dunlap'sjob that there was only two cans that had run out.Q. Was anything decided?A. Yes, sir, it was decided at that time, that sometype of disciplinary action would be issued at whichtime Tom Gilbert spoke up and stated that she hadtwo reprimands in her file, and after that time, wediscussed it further and decided we needed to lookinto the incident further and we decided at thattime to maybe send Diane home for the rest of theafternoon and come back into the plant the nextmorning, and talk with us about it further. Thatwould enable us to investigate the situation, and besure we rendered the right decision.Q. What did you do next?A. Ted and Tom left the office. I called Dianeinto the office. I told her that we had observed hercreeling before the Standard ends had run out, andthat she knew that this was a violation of standardjob procedure, and that she did have two repn-mands, and until we could render a decision, and in-vestigate the situation further, we felt it best to sendher home, and if she would, to come back the fol-lowing morning at approximately 9:30; and wewould discuss it further, and at that time, she saidthat "I am not going home," and she said "I refuseto go home," and I asked her why, and she said"well, if you are going to fire me, you can fire metoday," there is no need for me driving back tomor-row, if all of the people here whatever to make thedecision, you can make it this afternoon.And I said, "Diane, any time that a Number 3Reprimand is in question, it is certainly reviewedand there is a lot of consideration that is gone intobefore it is issued. It would be to your benefit to gohome," and she stated that "I am not leaving," atwhich time I picked up the telephone and I calledTed Hagwood, and I informed him of what wasgoing on, that she had refused to go home.He told me that he would be back with me in aminute, and as I hung up the telephone, we sat for amoment, and Diane questioned me if she could takea break, and I said, "Well, Diane, you are smokingin here, I don't really see any need for you taking abreak."She said, "Well, I want a soda." And I asked herwhat kind she wanted; and she told me, and I wentin the canteen to get it for her, the best that I knewthat she wanted; and I brought it back to her; well,the machine was not working, but I bought her thekind that I thought she wanted and I brought itback to her, and then she said "may I go to thebathroom" and I told her "no," and she says "doyou want me to pee on the floor," and I says "no,ma'am, if you have to go, I will go with you and Iwill wait outside at which time we got up and wentto the restroom and I waited outside and Dianewent to the bathroom and stayed approximatelyfive minutes and I had, I looked at my watch andwe went back to the office and Ted came in andasked what the problem was and I said Diane re-fused to go home, and they asked her why shewouldn't go home and the conversation carried on.Diane refused to go, and Ted Hagwood said "if youdon't leave voluntarily, we will have to get theproper authorities to remove you."She said, "Well, I guess that that is what you willhave to do." And then they proceeded out of theoffice.Q. What happened next?A. Well, I was setting there and Diane was sit-ting there, and the relationship that we had in thepast as Department Manager and employee, wenever had anything that we couldn't resolve.I told Diane, I said, "Diane, this is not good. It isonly making it worse, why don't you go home,allow us time to render a decision, and come backtomorrow. I think that it is going to be for the bet-terment of everybody."She says, "I will go home if you will write me anote stating that you sent me home on the UnitedMerchant's Letterhead."I said, "that sounds fair enough." I picked up thephone, I called Ted Hagwood's office and he an-swered the phone. I filled him in on what wasgoing on, and he agreed to do it.Edna Morgan, which is Ted's secretary, broughtthe letterhead down to me in my office and I pro-ceeded to write out the note at which time Tomand Ted came back into the office.I wrote the note out and let Diane read it, and Iasked her to sign it. She refused to sign it. After Iwrote it out, and she looked at it and approved ofit, I gave her a copy. I told her she could clock outand go home.She says, "I don't want to punch out, I am notgoing to punch out."I said, "Diane, why?"She said, "Well, I have my reason. I am notgoing to punch my card" at which time Tom Gil-bert spoke up and suggested that Davis Lee, whichis the Working Foreman, clock her out. She agreedto that.I stepped to the door and I called Davis Lee intothe office and asked him if he would get DianeDunlap's card from the rack, punch it out, andbring it into the office, which he did.In the meanwhile, I decided that I would writeanother note stating that she would not clock out,and I did so while he was punching the card. Hecame back into the office, handed me the card, and 150DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI showed it to Diane for her approval which sheagreed to.Q. What happened then?A. I told Diane that she could go ahead andleave and to come back the next morning, and shegot up and proceeded out of the office, and I toldher at that time before she got to the door that Iwould walk her to the door.As we walked out of the office, her lockers arelocated on the the right beside the frames, and youhave to walk directly by them; and the operatorswear aprons, and they have different articles thatthey need in running their job.She stopped by her locker, to put up her apronand get her pocket book, and et cetera.While she was standing there doing that, I wasstanding over by the frame approximately five feetaway. She said, "do you want to see what I have inmy locker?"I told her "no, that there was no need in that"and by that time, she was finishing up, and sheclosed the locker door, and we proceeded to walkout; and she made a statement "I may have a gun inthere."And my words were "I like to think that we livelives that we don't have to walk around and carryguns down here" and we proceeded on to the door.As we got to the door, the exit door, I unlockedit. She asked me "If I was going to walk her to hercar" and I says "if you would like for me to, Iwould."She said, "I sure would." And so, I locked thedoor behind me, and I proceeded to walk her to hercar in the parking lot.Q. What happened the next day?A. The next morning, she arrived back at theplant at approximately 9:00 or 9:30.Q. And what happened, did anything happen thatmorning?A. We, Diane was discharged that morning.Q. Did you have any other conversation withany other employee about Diane that morning?A. Yes, sir, I did.Q. What was that conversation?A. At or around 8:30 that morning, Carroll Ste-vens, which is a ring spinner came into my office.She says, "have you seen what is written in thebathroom?"And I said, "no, I have not."She said, "I think you need to see it."And so, I got up, and went to the ladies' rest-room with her, and as we walked into the ladies'restroom, we walked to the very back of the rest-room, the back stall, and as I looked into the stall, Isaw some graffito on the wall.Q. What did you do?A. I told, I asked Carroll if she would, to stayright there and keep everybody out until I couldcome back at which time I went to the office, andcalled Tom Gilbert and asked him to meet medown there, which he did.Q. What happened next?A. Tom came in, we looked at it, the writing onthe wall, I copied it down word-for-word on apiece of paper, and then we had it removed.4Mishoe did not make the decision to discharge Dunlap.That decision was made by management outside thepresence of Mishoe. Mishoe did not know if the bath-room graffito was considered as part of the reason to dis-charge Dunlap.Mishoe stated that while operators are at lunch or onbreak, their machines are attended by the working fore-man, however, if the fifth can were to empty while theforeman was operating the machine, the creeling proce-dure would not be implemented by the foreman. Themachine would continue running until the operator re-turned. Mishoe said the operators would plan their ma-chines' operations so cans would not empty duringbreaktime if they could. Such planning of a machine'soperation causes operators to occasionally "stack work."Mishoe also testified that twisting doffers, such asThurman White, are trained in the correct procedure fordoffing of frames. One such procedure includes the pro-hibition against mixing bobbin colors on a frame. In addi-tion to the training, there are weekly department meet-ings of employees in which production problems are dis-cussed including the mixing of bobbin colors. The bobbincolor is a code for the specific yarn in production. Sub-sequent departments become confused when bobbincolors are mixed and the identity of a customer's yarnorder could be lost. The various yarns produced containdifferent fibers, different staple strength, and are mixturesof synthetics made of several fibers, and yarns are alsocolored to a specific tint. The combinations could beendless. Due to the size of a customer's order, the plantsupply of a given bobbin color could be exhausted andan alternate color bobbin would be issued to completethe order, e.g., orange could be an alternate for red orvice versa. The mill has one yellow colored bobbin andone mustard colored bobbin, which are two separatecolors, however, on occasion, the mustard has served asthe alternate for yellow. An alternate color is chosenabout once a week for a given bobbin color and opera-tors are instructed to use the alternate until the originalcolor is in supply and then cease using the alternatecolor. This situation applied at all times including whenthe team doffing concept was used. Mixing of bobbincolors can take place in the winding department and thusbe delivered to the twisting department already mixedwithout regard to any substitute color status. In addition,if bobbins are mixed in the twisting department, Mishoeusually learns of this from the winding department,which gets twisting production to work on.Bernard Ted Hagwood testified that he has been assist-ant plant manager for 3 years. On October 12, Hagwoodwas walking through the plant at 4 p.m. and noticed thatDunlap was in the process of creeling but no lights werelighted on her machine, which indicates that no yarnends were showing. She had creeled about 15 cans and4 R. Exh. 36. UNITED MERCHANTS151was about one-fourth down her machine. Hagwood saidas he approached closer, she asked what was wrong.Hagwood said he noticed that she was creeling early.Dunlap replied that it was easier that way. Hagwoodsaid he was sure she was not instructed to follow such aprocedure. Dunlap was creeling with no cans empty.Hagwood called Mishoe over to Dunlap's machineand showed him that Dunlap was creeling early. Mishoesummoned his Supervisor Davis Lee and Hagwood wentinto the department office and spoke to Tom Gilbert. AsHagwood and Gilbert were talking about Dunlap,Mishoe came into the office. The three discussed Dunlapand decided she was not following the correct creelingprocedure and some discipline should follow. They de-cided to send her home and have her return in the morn-ing. Gilbert and Hagwood then left the production area.Shortly, Mishoe called Hagwood to report that Dunlaprefused to leave. Gilbert and Hagwood went back to thedepartment office. Hagwood spoke to Dunlap:I asked Diane, I says, "what is the problem" andshe says, "I am not planning to leave the plant"and I said, "Diane, it would be in the best interestsof everybody if you would leave the plant andcome back tomorrow morning."She stated "the onliest way that she would leavethe plant would be, the onliest way that she wouldleave the plant is that she would be drugged fromthe premises" and I said, "we don't want to dothat," and I said "it would be best if you wouldleave;" and at that time, I said, "well, if we have toget the proper authority to remove you from thecompany premises, then we would do so" and thenat that time, Mr. Gilbert and myself went back tomy office, and . . . we was in the process of tryingto locate Gerald Strowd, which was in the Green-ville Office, and was unable to do so; and some fiveminutes had went by, or ten minutes; and TimmyMishoe had called back to the office, and stated thatDiane Dunlap said she would leave the plant if shehad a company letter stating that she was to leavethe plant and come back tomorrow morning withTimmy Mishoe's handwriting; and I didn't see any-thing wrong with that; and so, I had Edna Morgan,which was our secretary, to take the letter headingdown to Timmy's office, and she came right back,and so, in a. couple or two or three minutes, Tomand I, Gilbert, walked back to the Spinning Room'Office, and Timmy was in the process of writing onthe letter heading something into effect that DianeDunlap would leave the plant and report back toConway Mill at 9:00 o'clock the next morning, andafter I saw that, I left.Q. Now, Mr. Hagwood, did you have anyknowledge that Diane Dunlap was in favor of theunion?A. Absolutely not.The following day, Mishoe, Gilbert, Hagwood, andGlenn met in Glenn's office to consider the discipline forDunlap. Sometime around 8:30 or 9 a.m. on October 13,the management committee decided to terminate Dunlap.The committee did hear a report from Mishoe on thebathroom graffito, but the decision had already beenmade. Hagwood could recall several other employees'terminations that merited the committee's attention. Oneemployee's infraction was sleeping on the job, anotherwas using profanity to a supervisor. Hagwood stated thatsleeping on the job was more serious than stacking workand none of the several other employees terminated bythe full committee were guilty of stacking work. In actu-ality, notwithstanding the automatic nature of a dis-charge following receipt of the third reprimand, themanagement committee meets to determine whether theemployee is to be discharged. If discharge is decided, theemployee is issued the third reprimand.Hagwood denied asking any employee about theUnion and specifically denied any coercive interrogationof Susan Sarvis. Hagwood testified to several conversa-tions with employees Sarvis, John Henry Smith, JohnnyRay Blanton, and Dunlap:Q. Did you speak with Susan Sarvis in June of1983?A. Yes, sir.Q. Where were you, what was said, and why didyou speak with her?A. It was on her job, and it was shortly after Mr.Glenn had his group meeting with all of the em-ployees in the canteen. And as I did with a lot ofemployees, I went to Susan on her job, and I askedSusan did she have any questions about the meetingthat Mr. Glenn had, and she stated, she says, "no, Ihave heard your side of it. I want to hear the unionside of it."And I said, "that's your right," and Mr. Glennstated in the meeting, "it is your right to belong ornot belong;" she stated also at that time, that hermother worked at a plant that was union. . . .She said that her mother was working at a com-pany that was organized, had a union, and they wasout on strike; and I said, well, you know, "still youhave your rights." I said, "We have done a lot forSusan Sarvis Susan Sarvis did a lot for ConwayMill. We sent Susan Sarvis to Union, South Caroli-na to train operators in two-for-one twisting and Itold Susan at that time that I didn't want to see any-thing come in between the relationship that wehave here at Conway Mill with you or any of ouremployees;" and at that time, that is all I said.Q. Did you ask her if anyone from across thestreet had been to see her?A. No, sir.Q. Did you ask her if "any union people hadbeen to see her?"A. No, sir.Q. Did you say to her that you couldn't believethat the union had visited her?A. No, sir.Q. Did you ever ask her during that conversationhow she felt about the union?A. No, sir.Q. Did you have a conversation with SusanSarvis sometime in September? 152DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA. The latter part of September, yes, sir.Q. If you would, please tell the court what wassaid in that conversation?A Each month we have a group meeting. It con-sists of approximately 15 to 18 employees. Those 15or 18 employees was gathered throughout the plantfrom the Card Room, right on through Packing;and we sat down and we talked about the problemsthat we might have on our job; or anything thatemployees would like to cover on their job; Mr.Gilbert and myself, and at the end of a meeting,there was several questions that was raised; SusanSarvis raised a question as to "I thought that wewould get double time for working on Sunday;"and I said, "No, we have always been paid time anda half, and that is our policy" for Sunday work.And she said, "Well, I feel like it should bedouble time."I said, "Well, I am sorry, that is our policy."And shortly after the meeting, I went to SusanSarvis on the job, and I says "Susan," I said, "I no-ticed that you seemed to be a little startled or puz-zled about the question or the answer that I gaveyou in the meeting."She said, "Well, Ted, I thought that it wasdouble time on Sunday."I said, "no, it is our Standard Procedure for it tobe time and a half;" and at that time, I told Susanagain, I said "as I stated back in June, Susan, wethink a lot of Susan Sarvis; you have done a lot forus and we have done a lot for Susan Sarvis."And I also stated that "we didn't want anythingto come in to interfere with the relationship that wehad built up for the past nine years with you or therest of the employees."Q. Did you have a conversation with John HenrySmith sometime in June 1983 where the union wasdiscussed?A. No, sir.Q. Did you ever talk with Mr. Smith and tell himthat "you heard that he was riding with the unionor a union lady?"A. No, sir.Q. Did you ever tell Mr. Smith that you heardthat "he signed a union card?"A. No, sir.Q. Did you ever talk with Mr. Smith about thefact that he got his union card back?A. Yes, sir.Q. When was that?A. That was in October, 1983.Q. What was said in that conversation?A. I went to John on the blend line on his job,and I told John that I heard "you have your cardback;" and he says, "that's right;" and he stated tome "the reason that he signed his card that HattieJones had taken him to Atlanta over the week-end,and wined and dined him," and he said "that was amistake that he had made, and he knew of severalother employees who had signed a card," and I justtold him that I appreciated his concern, and appre-ciated him getting his card back.Q. Did you have a conversation with JohnnyRay Blanton around the first of October, in theplant?A. Yes, sir.Q. What was said in that conversation'?A. Tom Gilbert had a conversation with Johnnythe day before, and it was with Johnny, and it wason a Friday, and on a Saturday morning, Johnnywas going out of the plant or going out of the mill,and he passed me at Open End, and I said,"Johnny, I am just far enough up on the conversa-tion that you and Mr. Gilbert had yesterday, and itreally surprised me for you to make the statementthat you have made;" and he said, "what is that;"and I said, "that you had been treated at work likedogs;" I said, "that really surprised me, Johnny."He said, "Well, I didn't mean it that way."I said, "well, that is the way that it came out,"and I said, "it really surprised me."And I said, "you are not treated like dogs, youare not worked like dogs," and I said, "if you canremember, we have sent people out, the least seniorpeople out to be able to give you 40 hours of work.We combined jobs so that we could give you addi-tional hours' and I said, "I am just sorry that youfelt that way."Q. Did Mr. Blanton, Johnny Ray Blanton, evermention the union in this conversation.A. No, sir.Q. Did you ever mention "union" in this conver-sation?A. Absolutely not.Q. Now, Mr. Hagwood, there is an allegation inthe complaint that you had, that you participated inrestricting the movement of employee, DianeDunlap on or about August 10th, do you recall talk-ing to her on that date about that subject?A. Yes, sir, it was requested by Diane Dunlap totalk to me in my office, which I did.Q. And what happened?A. And so, she came to the office; and she saidthat Daphne Reed, which was a spinner wascoming off of her job and stated that she had beenriding around with the union people; and she didn't;and also I think that she might have said a cussword to her.Q. When you say "she," you are referring to Del-phine?A. Delphine said it to Diane.Q. All right.A. And Diane stated that she did not, she didn'tthink that it was right for her to leave the job tocome to another employee's job; and I said "that iscorrect, she was not supposed to leave her depart-ment and go to another department without her su-pervisor's permission;" and I said, "now that holdstrue for every employee, Diane, even yourself; andyou have been observed yourself several times inother departments" and she said, "oh, no, Ihaven't." UNITED MERCHANTS153I said, "Yes, ma'am, you have."She said, "Well, I went over in the Twisting De-partment to see some garments that she was work-ing"; and I said, "well, that is in another depart-ment;" "as long as your supervisor knows about it,yes, ma'am, it will be fine."Well, I didn't, and she said, "I didn't think that itwas right for Daphne to come on my job andaccuse me of something that I wasn't doing."Q. Now do you go out in the plant as a part ofyour job?A. Yes, sir.Q. What do you do?A. That is my job, patrol to observe.Q. What percent of your day do you spend in theplant?A. Approximately 80 percent.Q. As far as the open end spinning area, howmany times per day are you in that area?A. 15, 20 times. You have to go through openend to get to the rest of the departments.Q. What do you observe when you go in openend spinning?A. The running conditions, the ereeting cycle,the red lights, ends that would be down.Q. Did you increase the amount of time that youspent in open end spinning from, let's say, Julythrough October of 1983?A. No, sir.Q. Did you ever spend any extra time observingDiane Dunlap on her job?A. No, sir.Q. Through that period of time?A. No, sir.Curly Carter testified that he has been supervisor inthe spinning and twisting department for 9 years. Carteris Susan Sarvis' supervisor and was responsible for herfirst reprimand issued to her on December 7, 1983, forstaying off the job too long during a break period. Cartertestified to the circumstances:A. I left the spinner room office, and I went tothe twisting department. I went by Susie Sarvis'job, which is on the way to the twisting office.Susie was not on her job... ..I walked the lower end of her job and went backthrough the mill; and I walked up then, and then iswhen I looked at my watch; it was fifteen 'til 11;00;10:45; that is when I arrived there in her work area....I walked on to ring twisting, which is on the wayto the office; and I observed the alleys up and downmaking sure that she was not over there; makingsure that she was not over in ring twisting talkingto someone. I did not see her. I proceeded on to thelocker room. I looked in the locker room; I did notsee Susie.I then went to the canteen. I looked inside thecanteen; there was no one in the canteen; I walked,I left there and went on towards twisting office andI stopped right outside the office, there is a workbench, and I looked around for her, and the areaaround there and I did not see her; and I openedthe door and I went into the twisting office; and Isat down; and I lit 'up a cigarette; and I sat therelooking out the window; out the window there.Q. Now the window that you are looking out,where does it face; what was your line of vision asyou looked out that window?A. It faces straight toward the canteen and therestroom.Q. Do you recall if while you were sitting therethen saw Ms. Sarvis?A. Yes.Q. Do you recall what time it was when youthen saw Ms. Sarvis?A. 10:57; she came out of the restroom and wentinto the canteen.Q. What did you do next after you observed thatit was 10:57 and she had entered the canteen?A. I started doing some paper work, some re-ports that I fill out every day.Q. Did you have occasion to notice Ms. Sarvisagain?A. Yes, at nine minutes after 11:00, she came outof the canteen, came to the twisting office andpicked up some labels and went back to her job.Q. The twisting office, is that where you weresitting and observing her?A. Yes, sir.Q. Did she speak to you when she came into theoffice?A. She said, "I have got to get some labels."Q. Did you speak to her?A. Yes, I told her "okay."Q. After she left the twisting office, what did younext do?A. After she left, I wrote the reprimand.Q. Are you referring to the reprimand that youhave identified today?A. Yes, sir.Q. What did you do with the reprimand after youwrote it up?A. I then left and went back to the spinning de-partment, and Timmy was in the spinning depart-.ment and I just discussed it with himHe signed it and he said "well, it is pretty closeto dinner, I will get it through after lunch."He came by, he give me the reprimand, probablytwenty minutes after 1:00. He told me, "I will getback with you later on. I am tied up right now. Ihave got some salesman to see;" and he said, "I willget back with you and said so we will issue it toher."Q. All right, when he returned the reprimand toyou after lunch had it been approved or had it notbeen approved?A. Yes, sir.Q. Who approved it? 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA. The personnel manager, himself, and the su-perintendent.Q. The personnel manager being whom?A. Tom Gilbert.Q. And the superintendent is whom?A. Teg Hagwood.Q. Did you have an occasion to talk to Mr.Mishoe later the same day?A. Yes, sir.Q. And tell us what occurred then?A. He was in the spinning room office and Iwent into the office, and he told me, he said "yougo ahead and get Susan and come back to the twist-er room office" and he said, "I will meet you downthere and we will issue her a reprimand."Q. What did you then do?A. I left and went on to Susie's job and I gotSusan and I carried her to the twisting room office.Q. What happened next?A. Timmy was in the office, Timmy Mishoe.I told Susie to have a seat. I read the reprimandto her, and I asked her if she had anything; when Itold her the time; she said "well, I didn't leave myjob 'til 10:30."I spoke up, I said, "Susan, if you didn't leave, ifyou left the job at 10:30, you were gone for 39 min-utes."And Timmy said "he is right" he says, "that was39 minutes."Susie said, "well, maybe I looked at my watchwrong" all right.Q. Did anybody say anything else?A. I asked her if she had anything else, and shegot up, and she shook her head, and she got up, andshe opened the door, and she said, "well, that isnumber 1."Q. All right, she has left the twisting room office;what did you do?A. I gave the reprimand to Timmy Mishoe, heleft to take it to the personnel department. I left andI went back to Susie's job, back by Susie's job andshe was on her job.Q. Was she with anyone on her job?A. No, sir.Q. Concerning the times that you have testifiedto concerning when you observed Susan Sarvisaway from her job and the time that you gave thisconcerning the time that you saw her going into thecanteen and the time that you gave us concerningcoming out of the canteen, did you use a watch or aclock to establish those times?A. I used my watch.Q. Is there a central clock system in the plant?A. Yes, sir.Q. What do you synchronize your watch to, ifanything'?A. By the time clock.Q. How frequently do you synchronize yourwatch?A. Every day.Q. And was that true prior to the time that youobserved Ms. Sarvis and gave her the reprimand?A. Yes, sir.Carter had previously given a talksheet to Sarvis,Wade11, Causey, and Soles for overstaying a break onNovember 12. Carter stated that Sarvis had overstayedbreaks at least twice between the November 12 talksheetand the reprimand of December 7. Carter's advice toSarvis on those interim occasions was, "Susie, we needto watch our breaks, that you are beginning to overstayyour breaks again. I don't want to have to take any moredisciplinary action." Carter stated that when he feels hehas done all he can by talking to the employees aboutoverstaying breaks, then he has to take disciplinaryaction such as talk sheets or reprimands. Carter does notkeep any record of the number of times, he just talk toemployees about overstaying breaks. The other three em-ployees cited with Sarvis on November 12 did not over-stay any breaks after the November talksheet includingDecember 7, and were not issued a reprimand on De-cember 7. The break policy includes a 10-minute break inthe morning, 20-minute break for lunch, and a 10-minutebreak in the afternoon. The operators take their breaksanytime their machines are fully fed and capable of run-ning unattended. All employees are free to go to therestroom whenever they need to and can take breaks to-gether as well. Overstaying breaks is a permanent prob-lem among the operator employees. Sarvis began over-staying breaks sometime during June, July, or Augustand Carter spoke to her and the other three several timesabout overstaying breaks.Carter has no knowledge of any employees in his de-partment engaging in union activity nor has he everheard any of his employees discussing the Union.An additional problem Carter had with the lady opera-tors began in June or July. Some ladies began groupingin the restroom and others complained that there was noroom left for them to use the facilities. Carter, on De-cember 8, talked to all the operators and told them theywere not to go to the restroom in a group just to get to-gether and talk.Gene DeWitt, supervisor of the carding departmentfor 9 years, testified that he had a conversation withJohnny Ray Blanton about the Union in November.Blanton came to DeWitt's office wanting to know whyhe was being watched more than usual. Blanton wantedto know if his having signed a union card was the reasonhe was being watched so much. DeWitt told Blanton theunion card had nothing to do with it. The reason was toobserve the operators and try to find the bottleneck andthen improve the changeover times. DeWitt had noother conversation with Blanton in which the Union wasmentioned.Lloyd Stevens, second-shift supervisor in the spinningand twisting department, testified he supervised ThurmanWhite. Stevens initiated the reprimand given to White onOctober 7 for mixing bobbin colors. Stevens stated thatat the start of the shift on October 7, he told White andGraham for the second time that yellow and mustardbobbins were being mixed. Stevens told White andGraham if they found any mixed in inventory, to return UNITED MERCHANTS155them to winding to be separated. That shift Stevens con-tinuously checked the two men and the bobbins were notbeing mixed on the frames. At the end of the shift, whileStevens was walking the job with the oncoming supervi-sor, they saw the bobbins were mixed on the last framefor the shift. About 20 mustard bobbins were mixed onWhite's side of the frame. Stev ens confronted Whiteabout the mix, and White said he was in a hurry to getthe last frame finished. White asked if Stevens wantedhim to take the mustard bobbins off and replace them butStevens said, "no," let winding worry about it.Stevens stated that the correct procedure for White tofollow if he finds the specified bobbin color exhausted isto notify the supervisor because he cannot start theframe if he is short of bobbins. The supervisor will thendesignate the alternate bobbin color for the operator.The mustard bobbin has been the alternate color foryellow when the PC-118 blend is being run since the de-partment always ran short of yellow. Stevens, however,said that on the night in question mustard was not speci-fied as the alternate although PC-118 blend was the yarnbeing run. Also, White and Graham were engaged inteam doffing and Graham's side did not have any mus-tard mixed with the yellow. Mixed bobbins are notalways a problem of identity of the yarn blend becausethe operators chalk mark the bobbins so winding knowsthat even though different color bobbins are used theyarn is the same. With the PC-118, however, the custom-er has requested no chalk marks so the bobbin color isused to identify the yarn. In addition, each operator,upon completing the frame, removes the filled bobbinsand places them in a doff box. In each box the operatorplaces a doff ticket that identifies the yarn in the box.Thus, winding has two means of identifying the yarn onthe bobbins. Stevens stated that the subject shift was theonly time that White had ever mixed bobbin colors on aframe in violation of the procedure. Stevens added thatbobbins had never been mixed before in the productionprocess. Operators had used the wrong bobbin color buttwo colors had not been mixed before by operators.Randy Coone, third-shift spinning and twisting super-visor for 8 years, witnessed the mixed bobbins on frame37 and heard White admit that he mixed the bobbins.Coone was also present when Stevens gave White thereprimand for having mixed the bobbins. Coone recalledthat $hortly before the White incident Department Man-ager Mishoe, during weekly department meetings, alertedeveryone to the problem of mixed bobbins. Mishoe statedthat he was having trouble with mixed bobbins andwanted the supervisors to be on the alert for it. Coonestated that only a supervisor can tell an operator to useanother color bobbin as an alternate. In the past, morethan one color bobbin has been used on a single framewhen the yarn counts are large and there is not enoughbobbins to support it. In such cases, the supervisor in-structs the operator to use more than one color bobbinon a frame. Before the mixed bobbins from twistingwould go to winding, Coone, or the respective supervi-sor, would alert winding so that the off color bobbinwould be wound on the proper cone to identify the par-ticular customer order. The proper cone is colored spe-cifically but does not match the bobbin color. Cooneadded that when the twister operators begin runningyarn on bobbins that any rework is usually not attemptedafter the machine has run for 5 or 6 minutes with aver-age yarn. By that point in time, more yarn has been runon the bobbin than the mill cares to allocate to waste.The PC-118 yarn is an average yarn and is the yarn mostproduced at the mill.Meyers Floyd testified that he has been the supervisorof the carding department for 10 years and supervisor ofproduction/maintenance for 5 years. Floyd supervisesJohn Blanton, father of Johnny Ray Blanton. Floyddenied any knowledge of Blanton's union activity andfurther denied that he ever had a conversation withBlanton in which the Union was mentioned. Floyd alsosaid he had no knowledge that the Blanton's residencehad been visited by the Union's representatives.Thomas Solomon, department manager of winding for3-1/2 years, testified that he was present in Gilbert'soffice when Edna Blanton was confronted with a com-plaint by employees that she was soliciting for the Unionwhile she was supposed to be working. Solomon testifiedthat Gilbert summoned Edna and then both spoke to her:Mr. Gilbert came to me and asked me to bringEdna Blanton to his office. At this time I did. Hestarted the conversation with Edna about we had aemployee . . . complain that she [Edna] solicitedfor the Union while he was working. At this time,Mr. Gilbert went over to the no solicitation rulethat we have at Conway Mill. That an employeecould not solicit another employee while they wereworking. Edna said that she did not solicit for theUnion, so at this time, I said to Edna that wewanted to get her up front and talk about it like wealways had before. That we had had this complaintand just wanted to make sure that she understoodthe no solicitation rule that we had. And she didand she said that she hadn't solicited. And again Ireaffirmed to her that we appreciated her comingout and talking with us. That we just wanted to talkabout it, get it out of the way, and make sure thatshe understood what the no solicitation rule was.At this time, Edna said that she always had. Thatwe didn't need a Union at Conway and she wasn'tfor it and she's always been a good employee andthat we never have any problem with her. And Iagreed with her and Mr. Gilbert did too. And thatwas the whole gist of the conversation, sir.Q. To your knowledge, was any talk sheet issuedto Edna Blanton for having solicited during, as aresult of this report that she had been soliciting?A. No, sir.Q. Was any talk sheet written up based on theconversation that you and Mr. Gilbert had withher, that you just told us about?A. No, sir.Q. Did she get a reprimand for that meeting thatyou had?A. No, sir.Q. During that meeting, did Mr. Gilbert state toEdna Blanton that if the Union was to come in the 156DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDplant that she would not be able to talk to him orher supervisor directly?A. No, sir.Q. Did Mr. Gilbert say anything like that duringthat meeting?A. No, sir.Q. Did you say anything like that during thatmeeting?A. No, sir.Q. Did Gilbert state during that meeting that ifshe engaged in any more solicitation, that shewould be fired?A. No, sir.Q. Did he say anything to her concerning beingfired during that meeting?A. No, sir.Solomon stated that employees are not given a talksheet the first time a company rule is violated, but ratherare counseled to make sure they understand the rule andhow it was violated. Once an employee should have anunderstanding of the rule either by counseling or byhaving worked long enough in the mill, he may be issueda talk sheet for subsequent violations. The issuance of atalk sheet is not automatic. A second complaint from em-ployees that Edna was again soliciting for the Unionwhen she should be working occurred in mid-November.Edna was brought to Gilbert's office and confrontedwith the employee complaint. Edna denied that she hadsolicited any employee and Gilbert once again explainedto her that she could not solicit for the Union while shewas working or while the other employee was working.Gilbert told Edna she could solicit on the smoke stand,while she was on break, in the canteen, in the restroom,or outside the plant. There was no discussion of disci-pline for Edna nor was she given a talk sheet for viola-tion of the no-solicitation rule.Union Representative Harold Bagwell testified that theUnion did not handbill the plant, did not direct employ-ees to wear union insignia inside the plant, did not sendany union correspondence to the Company, did not ad-vertise on any news media, nor were scheduled unionmeetings of employees held. The Union's primary cam-paign consisted of visiting employees in their homes andhaving several union meetings at various employees'homes. The Union had an informal employee committeecomposed of Susan Sarvis, Diane Dunlap, John Blanton,Edna Blanton, Johnny Ray Blanton, Betty Caine, Thur-man White, John Henry Smith, and Polly Allen. TheUnion held a fish fry for employees at the residence ofJohn Blanton in late August.ANALYSIS AND CONCLUSIONSA. Alleged 8(a)(1) ViolationsThe General Counsel in her brief moved to amend outseveral allegations in the complaint.5 I grant the General5 Par 7(a) Ted Hagwood-October 1 and 30, 1983, par 7(a) TomGilbert-October 30, 1983, par 7(b) Gene DeWitt-September 1, 1983,par 7(b) Ted Hagwood-August 1, 1983, and vanous unknown datesthereafter, and November 1, 1983, par 7(b) Tom Solomon-November1, 1983, par 7(b) Tom Gilbert-August 1 and November 1, 1983, parCounsel's motion to withdraw the enumerated allegationsand remove them from the complaint and further consid-eration. In addition to the withdrawn allegations, I findno substantial evidence in the record to support the fol-lowing allegations in paragraph 7 of the complaint:Subpara. (b)-interrogation, Hagwood, August 10Subpara. (b)-interrogation, Solomon, September 15Subpara. (e)-threats of termination, Hagwood, Oc-tober 1Subpara. (f)-impression of surveillance, Gilbert,June 30Subpara. (f)-impression of surveillance, Hagwood,June 21Subpara. (f)-impression of surveillance, Floyd,July 1Subpara. (j)-threat of futility, Hagwood, July 1983Subpara. (m)-threats of reprisals, Hagwood, June21, and September 30Accordingly, I shall dismiss the enumerated allegationsas unsupported by substantial record evidence.The record contains testimony of employee JohnHenry Smith. At one point Smith's testimony appearedforthright and the result of recall, however, as he contin-ued testifying, he either contradicted his earlier testimo-ny or exhibited insecurity in its factual basis. WhetherSmith was confused by the questioning or not, I foundhis testimony to be insubstantial and nonprobative of theGeneral Counsel's complaint. Smith appeared to be genu-inely attempting to recall the events but he was tooprone to follow suggestion for me to consider any partof his testimony more factual than another. Smith's in-consistent statements, one given to the General Counseland another to Respondent, lend credence to my deci-sion not to credit any portion of his testimony. I, there-fore, discredit the testimony of Smith and shall dismissthe paragraph 7(a) allegation against Tom Gilbert thelast of June 1983, and the paragraph 7(1) allegationsagainst Gilbert and Ted Hagwood dated October 30.The General Counsel's complaint contains two relatedallegations (pars. 7(b) and (n) Gilbert, September 15). Al-though the General Counsel at trial withdrew his offerof General Counsel Exhibit 2 that purported to be ahandwritten copy of Respondent's posted no-solicitationrule, he contended that an employer's confrontation withan employee involving the employee's violation of a no-solicitation rule constituted coercive interrogation by theemployer. Witnesses Sarvis and Edna Blanton testified tosupport the General Counsel's allegations. Sarvis' testi-mony was completely unsupportive and Edna Blantonsimply recalled the confrontation between her and Re-7(d)- Tom Solomon-September 15, 1983, par 7(e): Tom Solomon-No-vember 1, 1983, par 7(e) Tom Gilbert-November 1, 1983, par. 7(e):Hagwood-November 1, 1983, Gene DeWitt-November 1, 1983; par7(8) Ted Hagwood-August 1, 1983, and at various unknown datesthereafter, September 15 and November 1, 1983; par 7(f). Tom Gilbert-November 1, 1983, par 7(t) Tom Solomon-November 1, 1983; par 7(8).Pat Carroll-July 1, 1983, par 7(8). Gene DeWitt-September 1 and No-vember 1, 1983, par 7(g) Myers Floyd-July 1, 1983, par 7(j). TimmyMishoe-August 1, 1983, par 7(j) Tom Gilbert- November 15, 1983,par. 7(k) in its entirety, and, par 10 in its entirety UNITED MERCHANTS157spondent on two separate occasions. I do not accept Re-spondent's argument that the no-solicitation policy wasnot a rule and therefore is not subject to the usual Boardtest. Rule or policy, if the employees are effected by it,the substance must meet the Board's test for validity. Ido, however, consider the fact that Blanton denied unionsolicitations on both occasions and was not disciplined inany event. I also credit Gilbert's testimony that he toldBlanton she could solicit for the Union on her own timeand on company property. Blanton's testimony, thoughcredible, was not contrary to Gilbert's with respect tothe rule nor did her testimony establish the promulgationof an oral rule against union solicitation by Gilbert. Thetestimony of the no-solicitation rule posted on a post out-side the building clearly applies to nonemployee solici-tors. I do not accept the General Counsel's argumentthat employees would be restrained by the notice in ex-ercising Section 7 rights. In addition, I rely on the trialmotion previously ruled on. The Charging Party's con-tentions are likewise unavailing. Blanton was questionedby Gilbert about soliciting for the Union when she wasactually performing her work functions but contrary tothe General Counsel, I do not conclude nor do I findsuch questioning in these circumstances to be coerciveinterrogation. I shall, accordingly, dismiss both allega-tions of the complaint.Johnny Ray Blanton credibly testified to two conver-sations about the Union with Tom Gilbert on July 15and October 1, with Ted Hagwood joining the secondone. Edna and John Blanton Sr. credibly testified to twoconversations about the Union with Gilbert in July. Gil-bert admittedly spoke with Johnny Ray Blanton aboutthe Union on October 1, but recalls that any reference tothe Union was initiated by Blanton's volunteering of in-formation. Gilbert denies any other conversations withemployees about the Union excepting the confrontationwith Edna Blanton over her suspected violation of solic-iting for the Union while actually working. As is sooften the case, when witnesses attempt to recall conver-sations, neither can recall all the remarks made nor theexact words that may have been used. It thus falls to thetrier of fact to evaluate all the testimony and conclude,which portions more accurately describe the events inissue. Contrary to Respondent, I do not find that the var-iances between the employees' testimony and their affi-davits are controlling in assessing credibility in this case.Gilbert admittedly received information on union ac-tivity among employees from some 50 employees andfrom some of those on more than one occasion. It wouldbe far harder for Gilbert to recall the different substanceof those many union conversations than for Johnny Ray,Edna, or John Blanton Sr, to recall the substance of onlytwo conversations. More particularly, it would be decid-edly difficult for Gilbert to selectively assimilate the in-formation and keep much of it to himself although he didimpart some of his union activity information in subse-quent conversations with employees, as graphically illus-trated by his response to Johnny Ray Blanton on learn-ing, first hand, that 131anton had signed a union card.Contrary to Respondent's stated policy of remaining neu-tral in the union campaign, it did, thought its supervisorsconverse with employees about unions in a procompanystance and readily displayed its knowledge to prounionemployees. This is particularly true in those conversa-tions between Gilbert and the Blanton family memberswherein the Company's past benevolence to the Blantonswas unequivocally expressed (a conversational procedureutilized by other supervisors as well). The fact that su-pervisors wait for employees to initiate conversationalsubjects or subtlely inject prohibitive subjects into a con-versation that is free flowing does not lessen the coerciveimpact of the conversation. Rossmore House, 269 NLRB1176 (1984). Notwithstanding, the nature of the questionsasked and the manner in which they were asked, con-vinces me that Respondent's design was to restrain andcoerce employees in the exercise of their Section 7rights. The record evidence clearly shows that Respond-ent regarded the Blanton family, with four workingmembers, as a pivotal source of procompany sentiment,particularly m view of the large union gathering held atthe Blantons in August and of which Respondent obvi-ously had knowledge from its numerous sources. In suchcircumstances, it would strain credibility not to concludethat selected employees were asked how they felt aboutthe Union or to assess those same employees' union ac-tivity as an act of disloyalty to the Company. The fortui-tous inquiry by an employee, at the only company spon-sored meeting of employees devoted to the union cam-paign and relating to retrieval of signed union cards,lends support to my conclusions drawn from the recordevidence. Albeit, I have not considered the testimony ofJohn Henry Smith in reaching my conclusions, it iseventful that Gilbert sought him out to thank him forhaving gotten his signed union card returned with thehelp of a fellow employee. (Other supervisors expressedthe same appreciation of the Company to other employ-ees who retrieved their signed union cards.) I concludeand find that Gilbert did suggest to Johnny Ray Blantonthat the Company would like employees to retrieve theirsigned union cards but did so in a fashion something lessthan a direction, but a violation nonetheless. Also, I con-clude and find that Gilbert did question each of the Blan-tons about their union sentiments, and on at least one oc-casion, asked each of them to report union activity to theCompany supporting this request with statements thatunion activity is tantamount to disloyalty to the Compa-ny. In spite of the fact that Gllbert may have toldJohnny Ray Blanton that any consideration as a supervi-sor in the future would not be hindered by his presentprounion sympathy, the latent message to Blanton wasclear; forsake the union activity or beth.. the consequencesof such disloyalty.Johnny Ray Blanton's testimony, however, does notsupport the allegation that Ted Hagwood joined Gilbertin such expressions to Blanton. Accordingly, I shall dis-miss the allegation in paragraph 7(i) relating to Hagwoodbut find that the General Counsel has sustained hisburden of proof on those allegations in paragraphs 7(a),(b), (g), (h), and (i) relating to Gilbert. In addition, Icredit Edna Blanton's version of her encounter with Gil-bert involving the no-solicitation rule, wherein Gilbertremarked to Edna that if the Union was successful, theemployees would not have the same access to manage- 158DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDment for resolving problems verbally but rather wouldhave to talk to union stewards. I, therefore, concludeand find that the General Counsel has sustained hisburden of proof for paragraph 7(d) of the complaint. Ialso credit John Blanton Sr.'s version of the conversationwith Supervisor Meyers Floyd in which Floyd askedBlanton if the Union had visited his house and whenBlanton responded affirmatively, Floyd asked Blantonwhy he had not told him so before. With this evidence,the General Counsel has sustained his burden of prooffor the allegation in paragraph 7(b) of the complaint re-lating to Meyers Floyd.B. Alleged Discriminatory DisciplineThe General Counsel's complaint does not place Re-spondent's entire progressive discipline system in issue,and I denied an amendment to the General Counsel thatwould have done so. I disallowed the amendment be-cause General Counsel had a desire to litigate the reason-ableness of all past disciplines without regard for morelimited issues found in the complaint and on which allcounsel were prepared to go to trial. The General Coun-sel did not represent that newly discovered evidence ex-isted. The General Counsel does move that Respondentis estopped from relying on the past disciplines becausethe complaint is based on a pretext theory rather than acase of disparity. Suffice it to say that the General Coun-sel's theory does not dictate exclusively what defenseany Respondent may make.The General Counsel does contend that certain em-ployees received written discipline, with one resulting indischarge, because the employees engaged in union activ-ity.Respondent defends the allegations of discriminationpartly on the basis that each employee is disciplinedunder a single set of rules that are uniformly applied andthat the employees' union activity contributed nothing tothe consideration to discipline the employees.Specifically, the General Counsel argues that the unionactivity of Susan Cox (nee Sarvis), Thurman White, andDiane Dunlap was a motivating factor in Respondent'sdecision to discipline the employees. Respondent arguesthat the only reasons for discipline were either job per-formance, attendance, or conduct as defined and imple-mented by its progressive discipline system. The determi-nation therefore turns on employer motivation. The cau-sality test of Wright Line, 251 NLRB 1083 (1980), ap-plies. The determination is twofold; first, whether pro-tected activities played a role in the Employers decision(probative of prohibitive motivation) and second, wheth-er Respondent's asserted business reasons are sufficientlyproven to be the cause for its action so as to negate thepresence of protected activity in the discrimin4ees.6 TheGeneral Counsel must establish a prima facie case of dis-crimination by a preponderance of the affirmative evi-dence and the discrediting of any of Respondent's evi-dence does not, without more, constitute affirmative evi-6 The requirement that Respondent come forward with evidence of itsmotivation does not undermine the established concept that the GeneralCounsel has the ultimate burden of proving an unfair labor practice by apreponderance of the evidencedence capable of sustaining or supporting the GeneralCounsel's obligation to prove his case. The GeneralCounsel must show that Sarvis, White, and Dunlap en-gaged in protected activity; that Respondent had knowl-edge of their protected activity; that Respondent dis-played animus against the Union or the subject employ-ees and that Respondent's action against the employeeswas triggered by their protected activity.Sarvis credibly testified that Hagwood came to herwork station and asked her if the union people had vis-ited her home. Albeit, Hagwood denied asking Sarvisany questions, he did admit he sought her out afterGlenn's talk to the employees on June 21. He also admitstelling Sarvis that the Company had done a lot for Sarvisand did not want to see anything come between the rela-tionship she had enjoyed with the Company. Hagwoodadmittedly repeated the statements in a department meet-ing, which Sarvis attended in September and in whichSarvis states Hagwood fielded a question about employ-ees getting their union cards back. Although Hagwooddid not answer the question, he did state the cards werecausing problems and that something could be workedout. There is no dispute that both conversations tookplace nor is there a dispute that Hagwood initiated bothconversations. I conclude and find that Hagwood's ex-pressed concern for what the Company had done forSarvis over the years and the desire to keep the relation-ship free of outside interference is instructive of how theCompany took a strong procompany stance and adds a.union context to the conversation. Particularly, in viewof the fact that the interrogation by Hagwood followedimmediately, the revelation in Glenn's management meet-ing that union people were visiting employees at home.Notwithstanding the Company's announced neutrality, itdid not want the Union to represent its employees anddid campaign against the Union with dispatch.Sarvis also credibly testified that Mishoe came to hermachine wanting to know if it was true that she hosted aunion meeting at her house and signed a union card. I donot credit Mishoe's terse denial nor do I credit the first-line supervisor or management's denials that they hadany information on the union activity of specific employ-ees. In a relatively small mill such as Conway, I inferthat what knowledge one supervisor has is shared by all,especially where the responsibilities of supervisors over-lap as much as they do at Conway. Moreover, therecord evidence clearly shows that seven of the nine em-ployees on the informal union committee were subject tounion related conversations with supervisors at theirwork station or in the office of the supervisor. I con-clude and find that Mishoe did question Sarvis about herunion activity and gave the impression that employee'soutside union activity was under surveillance.Thurman White's testimony of his confrontations withMishoe over White's solicitations for the Union wasstraightforward and void of any attempts to evade ordodge questions of counsel. White's entire testimony ap-peared to be a genuine attempt to recall the events asthey occurred. Although White was unsure of exactdates, he was sure of the chronology of events. White'sversion of the conversation was more complete than Mi- UNITED MERCHANTS159shoe's denial, and I credit White's version and concludeand find that Mishoe became aware of White's union so-licitation and during the conversation discussed union sit-uations with White and questioned White about his unionsympathy. Mishoe therefore had knowledge of White'sunion activity and coercively interrogated White about itin violation of Section 8(a)(1) of the Act. I further con-clude and find that the above conversation precededWhite's subsequent reprimand for mixing bobbin colors.Diane Dunlap stated that in addition to visiting em-ployees' houses with the union organizer she questionedGlenn in the employee meetings in June about the pro-priety of the employees having a union. Dunlap toldGlenn that she favored unions and the benefits that couldcome from having a union. Glenn admitted that employ-ees asked him questions and did not deny Dunlap's testi-mony of the meeting.The conversation that took place in Hagwood's officeon August 10 is substantially undisputed. The GeneralCounsel contends that the conversation constitutes a co-ercive restriction of Dunlap's movement in the plant be-cause of her union activities. Hagwood admits that em-ployee Reed, who was at Dunlap's machine, cursedDunlap because she was riding around town with theunion representatives. Hagwood did not deal with Dun-lap's complaint of the cursing but rather dealt with em-ployees being out of their working department withouttheir supervisors' permission. Hagwood admonishedDunlap for her past excursions into other departments.Hagwood did not deny that he told Dunlap even herbreaktime could not be spent in other departments orthat he said, "You stay on your job and no talking toanyone." Hagwood did deny any knowledge of Dunlap'sunion sympathy. It is clear to me that Hagwood's focusin the conversation was Dunlap's access to other depart-ments in the mill and her frequent conversations withemployees regardless of the Company's policy of allow-ing employees free access at nonworktime. Hagwoodalso did not deal with the appparent condonation of em-ployee solicitation in the various departments. BecauseDunlap's complaint of another employee initiated theconversation, one must look elsewhere for Hagwood'smotivation to admonish Dunlap rather than deal withemployee Reed's conduct. As previously stated, I do notcredit supervisors' denials of knowledge of certain em-ployees' union sympathies, including such knowledge ofDunlap. If Dunlap's statements at the employee meetingin June were not enough, certainly the accusation madeby employee Reed would have been. In addition, Dunlaptestified without contradiction that leadman Lee ob-served her with union literature in the cafeteria. Hag-wood did not question what Reed said to Dunlap for theobvious reason. Dunlap's union sympathies and supportwas already known to Hagwood and he used the circum-stance to attempt curtailment of further activity byDunlap. No other conclusion could be drawn from therecord evidente. Therefore, I conclude and fmd thatHagwood's statements to Dunlap constituted a coerciverestriction of Dunlap's movements about the plant basedon her known union sympathies and proclivity to discussthe Union with other employees. Such restriction vio-lates the rights guaranteed to employees by Section 7 ofthe Act. My conclusion finds additional support in theevidence of somewhat free access for employees to solic-it for outside activities with impunity.Respondent's defense- of the discipline meted out toSarvis, White, and Dunlap is bottomed on what istermed "a progressive discipline system." In part, Re-spondent's witnesses testified that the discipline is auto-matic and has remained unchanged from its inceptionand has been uniformly applied to all employees. A con-sideration of all the record evidence, objective and sub-jective, however, dictates a contrary conclusion.Susan SarvisThe reprimand given to Sarvis on December 7, wasentitled, "staying off job too long," which implies thatemployees can stay off their job for a certain time periodand not be "too long." Both Sarvis' testimony and thatof leadman Carter support the implication. Employeescan freely go to the restroom with frequency and with-out losing any scheduled breaktime even in groups, al-though Carter did admonish the employees on December8, 1983, about grouping in the restroom just to talk•aproblem that began in June or July in Carter's depart-ment. Also, the employees are required to keep their ma-chines clean while operating (otherwise the yarn couldbe soiled) and do so by wiping down the machines witha rag. Apparently employees can get clean rags issued orcan clean the rag themselves. Sarvis chose to clean herown rag and had done so for 2 years. The time spentcleaning rags is worktime not breaktime. In addition, thereprimand followed a talk sheet given on November 12to four operators including Sarvis who usually takebreaks together and had been preceded by no such disci-pline since 1978. Albeit, Carter stated that only Sarvis, ofthe four, had stayed off the job too long since the talksheet in November, he also stated that Sarvis began stay-ing off the job too long in June, July, or August, butCarter did not determine that the infractions requireddiscipline until December. Prior to December, cartersimply told Sarvis to watch the breaktimes. As Carterstated, when he feels that talking to employees is ineffec-tual, he will issue written discipline. In addition toCarter's enigmatic implementation of the progressive dis-cipline system, the circumstances giving rise to the repri-mand deserve some scrutiny. Carter testified that he con-sumed some 20 to 27 minutes looking for Sarvis.looked in the alleys, the far end of his department, theadjoining department, the locker room, the canteen, andthe twisting office. Sarvis was not seen until Carter wasthrough looking for her. He saw her come out of therestroom at 10:57 a.m. She went into the canteen (breakarea) and stayed until 11:09 am., and then went toCarter's office to get additional labels to use on her ma-chine. At that time Carter did not confront her with theinfractions. Timing Sarvis' actual break from 10:57 to11:09 a.m. evinces a negligible excess, if any at all. Sarvistestified without contradiction that she washed her ragfirst and then took her break. Carter did not check therestroom although that is where he finally saw her exit.Sarvis has a right to use the restroom and also has aright to clean her machine rag. Her conduct as described 160DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDby Carter does not, even by his standards, constitute aninfraction of the break rule or any rule for staying on thejob. From Carter's description, Sarvis could have re-turned to her machine and not be seen by Carter but it isclear that the mere absence from one's machine is notagainst the rules. Absences can be, and apparently are,regular especially where experienced operators are con-cerned. The vice in this instance has to be somethingother than the absence. Likewise, it has to be somethingout of the ordinary to trigger the written disciplinemechanism for otherwise Sarvis' conduct would nothave caused concern or Carter would have confrontedher immediately with the ineffectiveness of his past coun-seling. The evidence makes it clear that the restroom hadbeen a conversational place since the union campaignbegan. Obviously, the Company decided in December toput a damper on such conversations as well as the avail-ability of participants. I infer from all the evidence, in-cluding the independent 8(a)(1) violations found above,that the purpose of the discipline for Sarvis was not herabsence from her machine but her activity in behalf ofthe Union. It is abundantly clear that based on Carter'spast practice of disciplining employees and Sarvis' con-stant performance as an operator (with little or no histo-ry of written discipline) that in the absence of her unionactivity Sarvis would not have received a reprimand forstaying off the job too long on December 7. Thus, theGeneral Counsel has sustained his complaint allegation ofparagraph 9 and proven a violation of Section 8(a)(3).Thurman WhiteThurman White's reprimand of October 7 was forpoor job performance. Specifically, mixing of bobbincolors on a single frame. White admittedly mixed bobbincolors on a single frame but the dispute lies in the deter-mination of whether the mixing was an offense subject toa written reprimand. White had not been disciplined forhis job performance since July 1981 until the instant rep-rimand. White at the time of his discipline questionedseveral aspects of the reprimand. White asked Stevens,the leadman who initiated the discipline, if he wantedWhite to remove the second color bobbins from theframe. (The rework of bobbins by the operator on hisown time is part of the doffing procedure under whichthe operators function Stevens, however, told White notto stop the machine, "Let the winding department worryabout it.") The record evidence shows that the machinehad been running approximately 5 minutes which putsthe operation within the stated time period of question-able waste. Nonetheless, Stevens elected to continuewinding the bobbins rather than remove them. Whitealso questioned the issuance of a reprimand rather than atalk sheet because his understanding of the rule was twotalk sheets before a reprimand, but he was told a repri-mand follows one talk sheet. Aslo, White stated that themustard or new yellow bobbin was an alternate for theold yellow bobbin and his procedure was thereby accept-able. More particularly, the procedure was acceptableduring the team doffing period because production ofmachines were increased and the supply of old yellowbobbins always ran short. This too was countered by su-pervision and White received the reprimand. The wholeof the evidence convinces me that White was correct onall three counts in addition to the fact that the issuanceof a reprimand even after one talk sheet is not automatic.The subjective evidence in the record contains inconsist-encies between witnesses and the objective evidence sup-ports those inconsistencies.Gilbert testified that neither talk sheets nor reprimandsare issued automatically for rule infractions. In fact, Gil-bert decides in all cases when given employees havebeen orally counseled enough and deserve talk sheets orreprimands. Before any employee is issued a third repri-mand, the entire work history of the employee is studied.If a third reprimand is warranted it will be issued. Gil-bert's testimony is supported by the talk sheet and repri-mand exhibits, which show no discipline is automatic noris the issuance of written discipline consistent or uniform.Specifically, the exhibits show that some employees havereceived more than one talk sheet within a 12-monthperiod for the same infraction without receiving a repri-mand. Other exhibits show an indefinite number of in-fractions allowed before a talk sheet is actually issued.Additionally, the system did undergo a change in Janu-ary 1984 whereby infractions were condensed into one ofthree categories whereas before the change several morecategories existed. Albeit, Gilbert stated that employeeswere notified of the changes in the system and whateffect they would have, the changes have yet to be in-corporated into a new employee handbook. In the future,the handbook is to be revised and the changes in disci-pline will be incorporated then.Tom Solomon's testimony affirmed the lack of auto-matic discipline in the system by explaining that employ-ees are not given talk sheets until supervision is satisfiedthat employees understand the rules. Employee under-standing comes from repeated verbal counseling ortenure at the mill.White's testimony that the mustard bobbin was the al-ternate color for yellow when Stevens confronted himwith the mixing that resulted in the reprimand and Ste-ven's reply, "Well, we are getting ready to change itnow," is substantiated by the testimony of other supervi-sors. Mishoe, although being less specific on the use ofalternate colors, did state that the mustard bobbin waspurchased as an alternate color for the yellow bobbinsince the yellow bobbin color was no longer availablefrom the supplier. Although Coone recalled that Mishoealerted the department to the problem of mixed bobbincolors shortly before the incident with White, he alsostated that it was a practice to use several color bobbinson a single frame when yarn counts are large and thebobbin supply is low. Stevens acknowledged that mus-tard was the alternate color for yellow particularly whenthe PC-118 yarn was being processed because the depart-ment always ran short of the yellow bobbin. He addedthat the occasion with White when he was running thePC-118 yarn was the first time that bobbins had everbeen mixed on a single frame. Stevens also stated that onthe night in question, he told Graham and White thatmustard and yellow were being mixed by the windingdepartment and not to use them as imixed but to returnthem to inventory. Although Stevens stated that Graham UNITED MERCHANTS161and White were operating under the team doffing systemand using the same supply of bobbins, Graham's side ofthe frame on that fatal night did not have yellow andmustard mixed. Graham's testimony supplied the synthe-sis for the mixed bobbin problem. Normally bobbincolors are not mixed on a single frame but during theteam doffing experiment, the frames did utilize mixedbobbins. Graham had mixed bobbins on his side of theframe just like White did. The night following the repri-mand, Stevens told Graham not to mix the mustard andyellow bobbins anymore. Within a month of White's rep-rimand, the team doffing concept was abandoned.It is clear to me that mustard indeed was an alternatefor yellow particularly when the PC-118 yarn was onthe machines. Equally clear is the practice of mixingbobbin colors on a single frame during the experiment ofteam doffing. Thus, White did not violate the doffingprocedure as claimed by Stevens and Mishoe. If not, thereason for the reprimand must be other than the doffmgprocedure. The discretionary nature of the disciplinesystem in opposition to automatic actions for all infrac-tions of rules facilitates discipline without reason, as itdid with White. I conclude and find that White was rep-rimanded for his union sympathy rather than for any jobperformance infraction. Respondent's evidence of wastedyarn and confusion caused by the mixed bobbins is notcontradictory to my conclusions. The doffing procedureallows for rework by operators like White, but he wasdenied such rework on the basis that too much yarn hadbeen run on the bobbins. The testimony of the engineer-ing evaluations for waste show that White's bobbinswere within the limits of acceptable waste or were belowthe limits so that he should have been allowed to removeand replace the bobbins. Stevens' insistence that the ma-chine keep running is, to me, instructive of the degree ofvice in mixing the bobbins that night. Further, the recordevidence shows several means of maintaining the identityof a yarn order. The bobbins do not stand alone. It istrue that alternate bobbin colors may be confusing towinding employees, but that is a circumstance thatoccurs with some frequency even without the team doff-ing concept in practice. The doffing box obviously is de-signed to alleviate that confusion and should do so.Team doffing was a management experiment that failedas evidenced by its demise shortly after White's repri-mand. In my view, any confusion created by mixing bob-bins rests with management, not the twisting operators.Accordingly and in view of the independent 8(a)(1) vio-lation found above, I conclude and find that Respondentby issuing the reprimand to White on October 7, violatedSection 8(a)(1) and (3) of the Act.Diane DunlapDunlap's discharge was predicated on receipt of herthird reprimand within a 12-month period. There is nodispute that all employees who receive a third reprimandin any 12-month period are discharged. The issue iswhether Dunlap was lawfully disciplined when she wasgiven the third reprimand. As previously shown, the pro-gressive discipline system employed by Respondent is ap-plied inconsistently and without uniformity. In Dunlap'scase, there is no question that all employees are not disci-plined in writing each time their work is stacked. Theexperienced operators are given more leeway in settingup their machines to facilitate break and lunchtimes.They are given this leeway because they can accomplishthe creeling procedure with a minimum of waste and stillmaintain a quality yarn. I do not doubt that the five-canlimit for proper creeling has a valid application to mostoperators, especially those less experienced than Dunlapbut the evidence shows that supervisors only disciplinethe operators if quality abuses result from earlier creel-ing. If the problems created by creeling early, where ex-perienced operators are concerned, always createdabuses the supervisors would not deal with it withoutdiscipline as often as they do. The supervisors admit thatstacking work has always been a problem but obviouslyit has not always been an unacceptable procedure. Muchtime was spend on explaining the written procedure ofcreeling and the time studies on which it is founded butwhen supervisors or leadmen are attending the machinesin the operators' absence, they do not perform creeling.Creeling is for the operator and is programmed by theoperator to occur at given times. One method an opera-tor employs to program her machine is by stacking herwork. There is little doubt that stacking of work by alloperators could result in yarn loss but supervision allowsselected stacking of work based on maintenance of qual-ity. As long as an operator can maintain yarn quality, su-pervisors have little to say or do about how the opera-tors run their machines.Dunlap's history of discipline is no less sparse for an 8-year period than Sarvis or White. Dunlap's past disci-pline through 1978 was for attendance. Her prior jobperformance discipline occurred in 1976 and 1977 andonly the 1976 discipline involved her performance on themachine This is not the history of an employee who hastrouble doing her job. It does serve to point out two fac-tors. Reprimands were seldom issued to Dunlap nomatter how many talk sheets she had and talk sheetsdefinitely were not issued for each infraction. The con-trolling factor in the discipline past and present was thediscretion of the supervisor. Albeit, the oral warning isconsidered part of the progressive system of discipline, itis not accumulated against the record of an employee asthe discretionary talk sheet and reprimand. Under thepresent system, a supervisor can by exercise of discretiongive an employee the necessary written discipline in a12-month period and the employee will be automaticallyterminated. The general tone of Mishoe's testimony leadsone to believe that Dunlap violated an operational proce-dure that always resulted in bad production and there-fore merited discharge. The record evidence as a whole,however, convinces me that stacking of work by an ex-perienced operator with good production, like Dunlap,was not a problem but rather was an incident that occursinfrequently without discipline and was seized on by Re-spondent to discipline Dunlap. As Gilbert stated, the is-suance of a third reprimand has to be thought out, allfactors must be weighed. There is no evidence of theeffect of Dunlap's stacking of work which leaves the cir-cumstance itself standing alone as all other disciplines inthe record. The record evidence clearly shows that 162DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDunlap was engaged in union activity and was very visi-ble among the plant employees. Supervisors, despite theirprotestations to the contrary, knew of Dunlap's union in-volvement and from several sources. One such sourcewas the reprimand issued by Mishoe and Lee on October3, 1983, which contained the supervisors' note thatDunlap would take the matter to the Labor Board. Theimplementation of Respondent's progressive disciplinesystem is evidenced by the written discipline issued to allemployees. The only automatic discipline in the system isthe termination of employment after receipt of the thirdreprimand. If the determination of management is not todiscipline then the automatic termination would notfollow. Discretion would veto the automatic feature ofthe discipline system as it has always done. I do notcredit Gilbert's testimony that all discharges are handledas Dunlap's was, and I find support for this credibilityresolution in the ambivalence of Mishoe's testimony onthe matter. Something was different about Dunlap's dis-charge and it called for an extended consideration by amanagement team. It is clear to me that Respondent wasbent on discharging Dunlap and the best it could rely onwas her stacking of work. Equally as clear is the factthat stacking work is not the real reason nor is it theonly reason. In view of the presence of antiunion bias inRespondent's supervisors as manifested by violations ofSection 8(a)(1) previously found and particularly thoseviolations directed at Dunlap and the unusual manner inwhich the discharge was handled, I conclude and fmdthat the real reason for Dunlap's discharge was herknown union activity and union sympathy. The GeneralCounsel, thus, has sustained his burden of proving dis-criminatory action against Dunlap by Respondent. I fur-ther find and conclude that in the absence of her unionactivity, Respondent would not have disciplined Dunlapbut would have merely counseled her as it did with somany other employees for the same or similar infrac-tions. Therefore, there is no just cause shown in thisrecord for the discipline of Dunlap by the discretionaryissuance of her third reprimand. It follows that both thereprimand and the automatic termination violate Section8(a)(1) and (3) of the Act.ADDITIONAL CONCLUSIONS OF LAW1. By soliciting its employees to report on union activi-ty among employees and to recall their signed unioncards, Respondent has interfered with, coerced, and re-strained its employees in the exercise of their Section 7rights in violation of Section 8(a)(1) of the Act.2.Respondent has, through Supervisors Gilbert andHagwood, threatened employees in violation of Section8(a)(1) of the Act.3.Respondent has, through Supervisors Gilbert, Hag-wood, Mishoe, and Floyd, interrogated employees abouttheir union activity and given employees the impressionthat their union activity is under surveillance in violationof Section 8(a)(1) of the Act.4.Respondent has, by restricting the in-plant move-ments of employee Dunlap, restrained and coerced itsemployees in the exercise of their Section 7 rights in vio-lation of Section 8(a)(1) of the Act.5.Respondent has discriminated against Susan Sarvisin violation of Section 8(a)(1) and (3) of the Act by issu-ing her a reprimand on December 7, 1983.6.Respondent has discriminated against ThurmanWhite in violation of Section 8(a)(1) and (3) of the Actby issuing him a reprimand on October 7, 1983.7.Respondent has discriminated against Diane Dunlapin violation of Section 8(a)(1) and (3) of the Act by issu-ing her a reprimand on October 12, 1983, and discharg-ing her on October 13, 1983.8.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Respondent, having discriminatorily disciplined anddischarged Diane Dunlap, an employee, I find it neces-sary to order it to offer her full reinstatement to herformer position or, if that position no longer exists, to asubstantially equivalent position, with backpay computedon a quarterly basis and interest thereon to be computedin the manner prescribed in E W Woolworth Co., 90NLRB 289 (1950), and Florida Steel Corp., 231 NLRB651 (1977),7 from October 12, 1983, the date of discrimi-nation that led to Dunlap's discharge, to the date ofproper offer of reinstatement.7 See generally Isis Plumbing Co., 138 NLRB 716 (1962).